Exhibit 10.4

Execution Copy

CUSTODIAN AGREEMENT

This Agreement, dated as of April 19, 2010, is between THL CREDIT, INC., a
corporation organized and existing under the laws of the State of Delaware (the
“Fund”), and STATE STREET BANK and TRUST COMPANY, a Massachusetts trust company
(the “Custodian”).

WITNESSETH: that in consideration of the mutual covenants and agreements
hereinafter contained, the parties hereto agree as follows:

 

SECTION 1. EMPLOYMENT OF CUSTODIAN AND PROPERTY TO BE HELD BY IT.

The Fund hereby employs the Custodian as the custodian of its assets, including
securities which the Fund desires to be held in places within the United States
(“domestic securities”) and securities it desires to be held outside the United
States (“foreign securities”). The Fund agrees to deliver to the Custodian all
securities and cash owned by it, and all payments of income, payments of
principal or capital distributions received by it with respect to all securities
owned by it from time to time, and the cash consideration received by it for
such new or treasury shares of common stock of the Fund (“Shares”) as may be
issued or sold from time to time. The Custodian shall not be responsible for any
property of the Fund held or received by the Fund and not delivered to the
Custodian.

Upon receipt of “Proper Instructions” (as such term is defined in Section 7
hereof), the Custodian shall from time to time employ one or more sub-custodians
located in the United States, but only in accordance with an applicable vote by
the Board of Directors of the Fund (the “Board”). The Custodian may employ as
sub-custodian for the Fund’s foreign securities the foreign banking institutions
and foreign securities depositories designated in Schedules A and B hereto, but
only in accordance with the applicable provisions of Sections 3 and 4. The
Custodian shall have no more or less responsibility or liability to the Fund on
account of any actions or omissions of any sub-custodian so employed than any
such sub-custodian has to the Custodian.

 

SECTION 2. DUTIES OF THE CUSTODIAN WITH RESPECT TO PROPERTY OF THE FUND HELD BY
THE CUSTODIAN IN THE UNITED STATES.

SECTION 2.1 HOLDING SECURITIES. The Custodian shall hold and physically
segregate for the account of the Fund all non-cash property, to be held by it in
the United States, including all domestic securities owned by the Fund other
than securities which are maintained pursuant to Section 2.8 in a clearing
agency which acts as a securities depository or in a book-entry system
authorized by the U.S. Department of the Treasury (each, a “U.S. Securities
System”).

SECTION 2.2 DELIVERY OF SECURITIES. The Custodian shall release and deliver
domestic securities owned by the Fund held by the Custodian or in a U.S.
Securities System account of the Custodian only upon receipt of Proper
Instructions, which may be continuing instructions when deemed appropriate by
the parties, and only in the following cases:

 

  1) Upon sale of such securities for the account of the Fund and receipt of
payment therefor;

 

  2) Upon the receipt of payment in connection with any repurchase agreement
related to such securities entered into by the Fund;

 

-1-



--------------------------------------------------------------------------------

  3) In the case of a sale effected through a U.S. Securities System, in
accordance with the provisions of Section 2.8 hereof;

 

  4) To the depository agent in connection with tender or other similar offers
for securities held by the Fund;

 

  5) To the issuer thereof or its agent when such securities are called,
redeemed, retired or otherwise become payable; provided that, in any such case,
the cash or other consideration is to be delivered to the Custodian;

 

  6) To the issuer thereof, or its agent, for transfer into the name of the Fund
or into the name of any nominee or nominees of the Custodian or into the name or
nominee name of any agent appointed pursuant to Section 2.7 or into the name or
nominee name of any sub-custodian appointed pursuant to Section 1; or for
exchange for a different number of bonds, certificates or other evidence
representing the same aggregate face amount or number of units; provided that,
in any such case, the new securities are to be delivered to the Custodian;

 

  7) Upon the sale of such securities for the account of the Fund, to the broker
or its clearing agent, against a receipt, for examination in accordance with
“street delivery” custom; provided that in any such case, the Custodian shall
have no responsibility or liability for any loss arising from the delivery of
such securities prior to receiving payment for such securities except as may
arise from the Custodian’s own negligence or willful misconduct;

 

  8) For exchange or conversion pursuant to any plan of merger, consolidation,
recapitalization, reorganization or readjustment of the securities of the issuer
of such securities, or pursuant to provisions for conversion contained in such
securities, or pursuant to any deposit agreement; provided that, in any such
case, the new securities and cash, if any, are to be delivered to the Custodian;

 

  9) In the case of warrants, rights or similar securities, the surrender
thereof in the exercise of such warrants, rights or similar securities or the
surrender of interim receipts or temporary securities for definitive securities;
provided that, in any such case, the new securities and cash, if any, are to be
delivered to the Custodian;

 

  10) For delivery in connection with any loans of securities made by the Fund,
but only against receipt of adequate collateral as agreed upon from time to time
by the Custodian and the Fund, which may be in the form of cash or obligations
issued by the United States government, its agencies or instrumentalities,
except that in connection with any loans for which collateral is to be credited
to the Custodian’s account in the book-entry system authorized by the U.S.
Department of the Treasury, the Custodian will not be held liable or responsible
for the delivery of securities owned by the Fund prior to the receipt of such
collateral;

 

  11) For delivery as security in connection with any borrowing by the Fund
requiring a pledge of assets by the Fund, but only against receipt of amounts
borrowed;

 

  12) For delivery in accordance with the provisions of any agreement among the
Fund, the Custodian and a broker-dealer registered under the Securities Exchange
Act of 1934 (the “Exchange Act”) and a member of the Financial Industry
Regulatory Authority, Inc. (“FINRA”, formerly known as The National Association
of Securities Dealers, Inc.), relating to compliance with the rules of The
Options Clearing Corporation and of any registered national securities exchange,
or of any similar organization or organizations, regarding escrow or other
arrangements in connection with transactions by the Fund;

 

-2-



--------------------------------------------------------------------------------

  13) For delivery in accordance with the provisions of any agreement among the
Fund, the Custodian, and a futures commission merchant registered under the
Commodity Exchange Act, relating to compliance with the rules of the Commodity
Futures Trading Commission (“CFTC”) and/or any contract market, or any similar
organization or organizations, regarding account deposits in connection with
transactions by the Fund;

 

  14) For delivery as initial or variation margin in connection with futures or
options on futures contracts entered into by the Fund;

 

  15) For any other purpose, but only upon receipt of Proper Instructions
specifying the securities of the Fund to be delivered and naming the person or
persons to whom delivery of such securities shall be made.

SECTION 2.3 REGISTRATION OF SECURITIES. Domestic securities held by the
Custodian (other than bearer securities) shall be registered in the name of the
Fund or in the name of any nominee of the Fund or of any nominee of the
Custodian which nominee shall be assigned exclusively to the Fund, unless the
Fund has authorized in writing the appointment of a nominee to be used in common
with other registered investment companies having the same investment advisor as
the Fund, or in the name or nominee name of any agent appointed pursuant to
Section 2.7 or in the name or nominee name of any sub-custodian appointed
pursuant to Section 1. All securities accepted by the Custodian on behalf of the
Fund under the terms of this Agreement shall be in “street name” or other good
delivery form. If, however, the Fund directs the Custodian to maintain
securities in “street name”, the Custodian shall utilize its best efforts only
to timely collect income due the Fund on such securities and to notify the Fund
on a best efforts basis only of relevant corporate actions including, without
limitation, pendency of calls, maturities, tender or exchange offers.

SECTION 2.4 BANK ACCOUNTS. The Custodian shall open and maintain a separate bank
account or accounts in the United States in the name of the Fund, subject only
to draft or order by the Custodian acting pursuant to the terms of this
Agreement, and shall hold in such account or accounts, subject to the provisions
hereof, all cash received by it from or for the account of the Fund, other than
cash maintained by the Fund in a bank account established and used in accordance
with Rule 17f-3 under the Investment Company Act of 1940 as amended from time to
time (the “1940 Act”). Monies held by the Custodian for the Fund may be
deposited by it to its credit as Custodian in the banking department of the
Custodian or in such other banks or trust companies as it may in its discretion
deem necessary or desirable; provided, however, that every such bank or trust
company shall be qualified to act as a custodian under the 1940 Act and that
each such bank or trust company and the monies to be deposited with each such
bank or trust company shall be approved by vote of a majority of the Board. Such
monies shall be deposited by the Custodian in its capacity as Custodian and
shall be withdrawable by the Custodian only in that capacity.

SECTION 2.5 COLLECTION OF INCOME. Subject to the provisions of Section 2.3, the
Custodian shall collect on a timely basis all income and other payments with
respect to registered domestic securities held hereunder to which the Fund shall
be entitled either by law or pursuant to custom in the securities business, and
shall collect on a timely basis all income and other payments with respect to
bearer domestic securities if, on the date of payment by the issuer, such
securities are held by the Custodian or its agent thereof and shall credit such
income, as collected, to the Fund’s custodian account. Without limiting the
generality of the foregoing, the Custodian shall detach and present for payment
all coupons and other income items requiring presentation as and when they
become due and shall collect interest when due on securities held hereunder.
Income due the Fund on securities loaned pursuant to the provisions of
Section 2.2 (10) shall be the responsibility of the Fund. The Custodian will
have no duty or responsibility in connection therewith, other than to provide
the Fund with such information or data as may be necessary to assist the Fund in
arranging for the timely delivery to the Custodian of the income to which the
Fund is properly entitled.

 

-3-



--------------------------------------------------------------------------------

SECTION 2.6 PAYMENT OF FUND MONIES. Upon receipt of Proper Instructions, which
may be continuing instructions when deemed appropriate by the parties, the
Custodian shall pay out monies of the Fund in the following cases only:

 

  1) Upon the purchase of domestic securities, options, futures contracts or
options on futures contracts for the account of the Fund but only (a) against
the delivery of such securities or evidence of title to such options, futures
contracts or options on futures contracts to the Custodian (or any bank, banking
firm or trust company doing business in the United States or abroad which is
qualified under the 1940 Act to act as a custodian and has been designated by
the Custodian as its agent for this purpose) registered in the name of the Fund
or in the name of a nominee of the Custodian referred to in Section 2.3 hereof
or in proper form for transfer; (b) in the case of a purchase effected through a
U.S. Securities System, in accordance with the conditions set forth in
Section 2.8 hereof; (c) repurchase agreements entered into between the Fund and
the Custodian, or another bank, or a broker-dealer which is a member of FINRA,
(i) against delivery of the securities either in certificate form or through an
entry crediting the Custodian’s account at the Federal Reserve Bank with such
securities or (ii) against delivery of the receipt evidencing purchase by the
Fund of securities owned by the Custodian along with written evidence of the
agreement by the Custodian to repurchase such securities from the Fund; or
(d) for transfer to a time deposit account of the Fund in any bank, whether
domestic or foreign; such transfer may be effected prior to receipt of a
confirmation from a broker and/or the applicable bank pursuant to Proper
Instructions from the Fund as defined herein;

 

  2) In connection with conversion, exchange or surrender of securities owned by
the Fund as set forth in Section 2.2 hereof;

 

  3) [Reserved];

 

  4) For the payment of any expense or liability incurred by the Fund, including
but not limited to the following payments for the account of the Fund: interest,
taxes, management, administration, accounting, transfer agent and legal fees,
and operating expenses of the Fund whether or not such expenses are to be in
whole or part capitalized or treated as deferred expenses;

 

  5) For the payment of any dividends on Shares declared pursuant to the
governing documents of the Fund;

 

  6) For payment of the amount of dividends received in respect of securities
sold short;

 

  7) For delivery as initial or variation margin in connection with futures or
options on futures contracts entered into by the Fund;

 

  8) For the fulfillment of the Fund’s obligations with respect to unfunded
commitments incurred in connection with Loans (as such term is defined below);
and

 

  9) For any other purpose, but only upon receipt of Proper Instructions
specifying the amount of such payment and naming the person or persons to whom
such payment is to be made.

 

-4-



--------------------------------------------------------------------------------

SECTION 2.7 APPOINTMENT OF AGENTS. The Custodian may at any time or times in its
discretion appoint (and may at any time remove) any other bank or trust company
which is itself qualified under the 1940 Act to act as a custodian, as its agent
to carry out such of the provisions of this Section 2 as the Custodian may from
time to time direct; provided, however, that the appointment of any agent shall
not relieve the Custodian of its responsibilities or liabilities hereunder.

SECTION 2.8 DEPOSIT OF FUND ASSETS IN U.S. SECURITIES SYSTEMS. The Custodian may
deposit and/or maintain securities owned by the Fund in a U.S. Securities System
in compliance with the conditions of Rule 17f-4 of the 1940 Act, as amended from
time to time.

SECTION 2.9 SEGREGATED ACCOUNT. The Custodian shall upon receipt of Proper
Instructions establish and maintain a segregated account or accounts for and on
behalf of the Fund, into which account or accounts may be transferred cash
and/or securities, including securities maintained in an account by the
Custodian pursuant to Section 2.8 hereof, (i) in accordance with the provisions
of any agreement among the Fund, the Custodian and a broker-dealer registered
under the Exchange Act and a member of FINRA (or any futures commission merchant
registered under the Commodity Exchange Act), relating to compliance with the
rules of The Options Clearing Corporation and of any registered national
securities exchange (or the CFTC or any registered contract market), or of any
similar organization or organizations, regarding escrow or other arrangements in
connection with transactions by the Fund, (ii) for purposes of segregating cash
or government securities in connection with options purchased, sold or written
by the Fund or commodity futures contracts or options thereon purchased or sold
by the Fund, (iii) for the purposes of compliance by the Fund with the
procedures required by Investment Company Act Release No. 10666, or any
subsequent release of the U.S. Securities and Exchange Commission (the “SEC”),
or interpretative opinion of the staff of the SEC, relating to the maintenance
of segregated accounts by registered investment companies, and (iv) for any
other purpose upon receipt of Proper Instructions.

SECTION 2.10 OWNERSHIP CERTIFICATES FOR TAX PURPOSES. The Custodian shall
execute ownership and other certificates and affidavits for all federal and
state tax purposes in connection with receipt of income or other payments with
respect to domestic securities of the Fund held by it and in connection with
transfers of securities.

SECTION 2.11 PROXIES. The Custodian shall, with respect to the domestic
securities held hereunder, cause to be promptly executed by the registered
holder of such securities, if the securities are registered otherwise than in
the name of the Fund or a nominee of the Fund, all proxies, without indication
of the manner in which such proxies are to be voted, and shall promptly deliver
to the Fund such proxies, all proxy soliciting materials and all notices
relating to such securities.

SECTION 2.12 COMMUNICATIONS RELATING TO FUND SECURITIES. Subject to the
provisions of Section 2.3, the Custodian shall transmit promptly to the Fund all
written information (including, without limitation, pendency of calls and
maturities of domestic securities and expirations of rights in connection
therewith and notices of exercise of call and put options written by the Fund
and the maturity of futures contracts purchased or sold by the Fund) received by
the Custodian from issuers of the securities being held for the Fund. With
respect to tender or exchange offers, the Custodian shall transmit promptly to
the Fund all written information received by the Custodian from issuers of the
securities whose tender or exchange is sought and from the party (or its agents)
making the tender or exchange offer. The Custodian shall not be liable for any
untimely exercise of any tender, exchange or other right or power in connection
with domestic securities or other property of the Fund at any time held by it
unless (i) the Custodian is in actual possession of such domestic securities or
property and (ii) the Custodian receives Proper Instructions with regard to the
exercise of any such right or power, and both (i) and (ii) occur at least three
business days prior to the date on which the Custodian is to take action to
exercise such right or power. The Custodian shall also transmit promptly to the
Fund all written information received by the Custodian regarding any class
action or other

 

-5-



--------------------------------------------------------------------------------

litigation in connection with securities or other assets issued in the United
States and then held, or previously held, during the term of this Agreement by
the Custodian for the account of the Fund, including, but not limited to,
opt-out notices and proof-of-claim forms. For avoidance of doubt, upon and after
the effective date of any termination of this Agreement, the Custodian shall
have no responsibility to so transmit any information under this Section 2.12.

 

SECTION 3. PROVISIONS RELATING TO RULES 17F-5 AND 17F-7.

SECTION 3.1. DEFINITIONS. As used throughout this Agreement, the following
capitalized terms shall have the indicated meanings:

“Country Risk” means all factors reasonably related to the systemic risk of
holding Foreign Assets in a particular country including, but not limited to,
such country’s political environment, economic and financial infrastructure
(including any Eligible Securities Depository operating in the country),
prevailing or developing custody and settlement practices, and laws and
regulations applicable to the safekeeping and recovery of Foreign Assets held in
custody in that country.

“Eligible Foreign Custodian” has the meaning set forth in section (a)(1) of Rule
17f-5, including a majority-owned direct or indirect subsidiary of a U.S. Bank
(as defined in Rule 17f-5), a bank holding company meeting the requirements of
an Eligible Foreign Custodian (as set forth in Rule 17f-5 or by other
appropriate action of the SEC, or a foreign branch of a Bank (as defined in
Section 2(a)(5) of the 1940 Act) meeting the requirements of a custodian under
Section 17(f) of the 1940 Act; the term does not include any Eligible Securities
Depository.

“Eligible Securities Depository” has the meaning set forth in section (b)(1) of
Rule 17f-7.

“Foreign Assets” means any of the Fund’s investments (including foreign
currencies) for which the primary market is outside the United States and such
cash and cash equivalents as are reasonably necessary to effect the Fund’s
transactions in such investments.

“Foreign Custody Manager” has the meaning set forth in section (a)(3) of Rule
17f-5.

“Rule 17f-5” means Rule 17f-5 promulgated under the 1940 Act.

“Rule 17f-7” means Rule 17f-7 promulgated under the 1940 Act.

SECTION 3.2. THE CUSTODIAN AS FOREIGN CUSTODY MANAGER.

3.2.1 DELEGATION TO THE CUSTODIAN AS FOREIGN CUSTODY MANAGER. The Fund, by
resolution adopted by its Board, hereby delegates to the Custodian, subject to
Section (b) of Rule 17f-5, the responsibilities set forth in this Section 3.2
with respect to Foreign Assets held outside the United States, and the Custodian
hereby accepts such delegation as Foreign Custody Manager of the Fund.

3.2.2 COUNTRIES COVERED. The Foreign Custody Manager shall be responsible for
performing the delegated responsibilities defined below only with respect to the
countries and custody arrangements for each such country listed on Schedule A to
this Agreement, which list of countries may be amended from time to time by the
Fund with the agreement of the Foreign Custody Manager. The Foreign Custody
Manager shall list on Schedule A the Eligible Foreign Custodians selected by the
Foreign Custody Manager to maintain the Fund’s assets, which list of Eligible
Foreign Custodians may be amended from time to time in the sole discretion of
the Foreign Custody Manager. The Foreign Custody Manager will provide amended
versions of Schedule A in accordance with Section 3.2.5 hereof.

 

-6-



--------------------------------------------------------------------------------

Upon the receipt by the Foreign Custody Manager of Proper Instructions to open
an account or to place or maintain Foreign Assets in a country listed on
Schedule A, and the fulfillment by the Fund of the applicable account opening
requirements for such country, the Foreign Custody Manager shall be deemed to
have been delegated by the Board responsibility as Foreign Custody Manager with
respect to that country and to have accepted such delegation. Execution of this
Agreement by the Fund shall be deemed to be a Proper Instruction to open an
account, or to place or maintain Foreign Assets, in each country listed on
Schedule A in which the Custodian has previously placed or currently maintains
Foreign Assets pursuant to the terms of the Agreement. Following the receipt of
Proper Instructions directing the Foreign Custody Manager to close the account
of the Fund with the Eligible Foreign Custodian selected by the Foreign Custody
Manager in a designated country, the delegation by the Board to the Custodian as
Foreign Custody Manager for that country shall be deemed to have been withdrawn
and the Custodian shall immediately cease to be the Foreign Custody Manager of
the Fund with respect to that country.

The Foreign Custody Manager may withdraw its acceptance of delegated
responsibilities with respect to a designated country upon written notice to the
Fund. Thirty days (or such longer period to which the parties agree in writing)
after receipt of any such notice by the Fund, the Custodian shall have no
further responsibility in its capacity as Foreign Custody Manager to the Fund
with respect to the country as to which the Custodian’s acceptance of delegation
is withdrawn.

3.2.3 SCOPE OF DELEGATED RESPONSIBILITIES:

(a) SELECTION OF ELIGIBLE FOREIGN CUSTODIANS. Subject to the provisions of this
Section 3.2, the Foreign Custody Manager may place and maintain the Foreign
Assets in the care of the Eligible Foreign Custodian selected by the Foreign
Custody Manager in each country listed on Schedule A, as amended from time to
time. In performing its delegated responsibilities as Foreign Custody Manager to
place or maintain Foreign Assets with an Eligible Foreign Custodian, the Foreign
Custody Manager shall determine that the Foreign Assets will be subject to
reasonable care, based on the standards applicable to custodians in the country
in which the Foreign Assets will be held by that Eligible Foreign Custodian,
after considering all factors relevant to the safekeeping of such assets,
including, without limitation the factors specified in Rule 17f-5(c)(1).

(b) CONTRACTS WITH ELIGIBLE FOREIGN CUSTODIANS. The Foreign Custody Manager
shall determine that the contract governing the foreign custody arrangements
with each Eligible Foreign Custodian selected by the Foreign Custody Manager
will satisfy the requirements of Rule 17f-5(c)(2).

(c) MONITORING. In each case in which the Foreign Custody Manager maintains
Foreign Assets with an Eligible Foreign Custodian selected by the Foreign
Custody Manager, the Foreign Custody Manager shall establish a system to monitor
(i) the appropriateness of maintaining the Foreign Assets with such Eligible
Foreign Custodian and (ii) the contract governing the custody arrangements
established by the Foreign Custody Manager with the Eligible Foreign Custodian.
In the event the Foreign Custody Manager determines that the custody
arrangements with an Eligible Foreign Custodian it has selected are no longer
appropriate, the Foreign Custody Manager shall notify the Board in accordance
with Section 3.2.5 hereunder.

3.2.4 GUIDELINES FOR THE EXERCISE OF DELEGATED AUTHORITY. For purposes of this
Section 3.2, the Board shall be deemed to have considered and determined to
accept such Country Risk as is incurred by placing and maintaining the Foreign
Assets in each country for which the Custodian is serving as Foreign Custody
Manager of the Fund.

3.2.5 REPORTING REQUIREMENTS. The Foreign Custody Manager shall report the
withdrawal of the Foreign Assets from an Eligible Foreign Custodian and the
placement of such Foreign

 

-7-



--------------------------------------------------------------------------------

Assets with another Eligible Foreign Custodian by providing to the Board an
amended Schedule A at the end of the calendar quarter in which an amendment to
such Schedule has occurred. The Foreign Custody Manager shall make written
reports notifying the Board of any other material change in the foreign custody
arrangements of the Fund described in this Section 3.2 after the occurrence of
the material change.

3.2.6 STANDARD OF CARE AS FOREIGN CUSTODY MANAGER OF THE FUND. In performing the
responsibilities delegated to it, the Foreign Custody Manager agrees to exercise
reasonable care, prudence and diligence such as a person having responsibility
for the safekeeping of assets of management investment companies registered
under the 1940 Act would exercise.

3.2.7 REPRESENTATIONS WITH RESPECT TO RULE 17F-5. The Foreign Custody Manager
represents to the Fund that it is a U.S. Bank as defined in section (a)(7) of
Rule 17f-5. The Fund represents to the Custodian that the Board has determined
that it is reasonable for the Board to rely on the Custodian to perform the
responsibilities delegated pursuant to this Agreement to the Custodian as the
Foreign Custody Manager of the Fund.

3.2.8 EFFECTIVE DATE AND TERMINATION OF THE CUSTODIAN AS FOREIGN CUSTODY
MANAGER. The Board’s delegation to the Custodian as Foreign Custody Manager of
the Fund shall be effective as of the date hereof and shall remain in effect
until terminated at any time, without penalty, by written notice from the
terminating party to the non-terminating party. Termination will become
effective thirty (30) days after receipt by the non-terminating party of such
notice. The provisions of Section 3.2.2 hereof shall govern the delegation to
and termination of the Custodian as Foreign Custody Manager of the Fund with
respect to designated countries.

SECTION 3.3 ELIGIBLE SECURITIES DEPOSITORIES.

3.3.1 ANALYSIS AND MONITORING. The Custodian shall (a) provide the Fund (or its
duly-authorized investment manager or investment advisor) with an analysis of
the custody risks associated with maintaining assets with the Eligible
Securities Depositories set forth on Schedule B hereto in accordance with
section (a)(1)(i)(A) of Rule 17f-7, and (b) monitor such risks on a continuing
basis, and promptly notify the Fund (or its duly-authorized investment manager
or investment advisor) of any material change in such risks, in accordance with
section (a)(1)(i)(B) of Rule 17f-7.

3.3.2 STANDARD OF CARE. The Custodian agrees to exercise reasonable care,
prudence and diligence in performing the duties set forth in Section 3.3.1.

 

SECTION 4. DUTIES OF THE CUSTODIAN WITH RESPECT TO PROPERTY OF THE FUND HELD
OUTSIDE THE UNITED STATES.

SECTION 4.1 DEFINITIONS. As used throughout this Agreement, the following
capitalized terms shall have the indicated meanings:

“Foreign Securities System” means an Eligible Securities Depository listed on
Schedule B hereto.

“Foreign Sub-Custodian” means a foreign banking institution serving as an
Eligible Foreign Custodian.

SECTION 4.2. HOLDING SECURITIES. The Custodian shall identify on its books as
belonging to the Fund the foreign securities held by each Foreign Sub-Custodian
or Foreign Securities System. The Custodian may hold foreign securities for all
of its customers, including the Fund, with any Foreign Sub-Custodian in an
account that is identified as belonging to the Custodian for the benefit of its
customers, provided however,

 

-8-



--------------------------------------------------------------------------------

that (i) the records of the Custodian with respect to foreign securities of the
Fund which are maintained in such account shall identify those securities as
belonging to the Fund and (ii), to the extent permitted and customary in the
market in which the account is maintained, the Custodian shall require that
securities so held by the Foreign Sub-Custodian be held separately from any
assets of such Foreign Sub-Custodian or of other customers of such Foreign
Sub-Custodian.

SECTION 4.3. FOREIGN SECURITIES SYSTEMS. Foreign securities shall be maintained
in a Foreign Securities System in a designated country through arrangements
implemented by the Custodian or a Foreign Sub-Custodian, as applicable, in such
country.

SECTION 4.4. TRANSACTIONS IN FOREIGN CUSTODY ACCOUNT.

4.4.1. DELIVERY OF FOREIGN ASSETS. The Custodian or a Foreign Sub-Custodian
shall release and deliver foreign securities of the Fund held by the Custodian
or such Foreign Sub-Custodian, or in a Foreign Securities System account, only
upon receipt of Proper Instructions, which may be continuing instructions when
deemed appropriate by the parties, and only in the following cases:

 

  (i) upon the sale of such foreign securities for the Fund in accordance with
commercially reasonable market practice in the country where such foreign
securities are held or traded, including, without limitation: (A) delivery
against expectation of receiving later payment; or (B) in the case of a sale
effected through a Foreign Securities System, in accordance with the rules
governing the operation of the Foreign Securities System;

 

  (ii) in connection with any repurchase agreement related to foreign
securities;

 

  (iii) to the depository agent in connection with tender or other similar
offers for foreign securities of the Fund;

 

  (iv) to the issuer thereof or its agent when such foreign securities are
called, redeemed, retired or otherwise become payable;

 

  (v) to the issuer thereof, or its agent, for transfer into the name of the
Custodian (or the name of the respective Foreign Sub-Custodian or of any nominee
of the Custodian or such Foreign Sub-Custodian) or for exchange for a different
number of bonds, certificates or other evidence representing the same aggregate
face amount or number of units;

 

  (vi) to brokers, clearing banks or other clearing agents for examination or
trade execution in accordance with market custom; provided that in any such case
the Foreign Sub-Custodian shall have no responsibility or liability for any loss
arising from the delivery of such securities prior to receiving payment for such
securities except as may arise from the Foreign Sub-Custodian’s own negligence
or willful misconduct;

 

  (vii) for exchange or conversion pursuant to any plan of merger,
consolidation, recapitalization, reorganization or readjustment of the
securities of the issuer of such securities, or pursuant to provisions for
conversion contained in such securities, or pursuant to any deposit agreement;

 

  (viii) in the case of warrants, rights or similar foreign securities, the
surrender thereof in the exercise of such warrants, rights or similar securities
or the surrender of interim receipts or temporary securities for definitive
securities;

 

-9-



--------------------------------------------------------------------------------

  (ix) for delivery as security in connection with any borrowing by the Fund
requiring a pledge of assets by the Fund;

 

  (x) for delivery as initial or variation margin in connection with futures or
options on futures contracts entered into by the Fund;

 

  (xi) in connection with the lending of foreign securities; and

 

  (xii) for any other purpose, but only upon receipt of Proper Instructions
specifying the foreign securities to be delivered and naming the person or
persons to whom delivery of such securities shall be made.

4.4.2. PAYMENT OF FUND MONIES. Upon receipt of Proper Instructions, which may be
continuing instructions when deemed appropriate by the parties, the Custodian
shall pay out, or direct the respective Foreign Sub-Custodian or the respective
Foreign Securities System to pay out, monies of the Fund in the following cases
only:

 

  (i) upon the purchase of foreign securities for the Fund, unless otherwise
directed by Proper Instructions, by (A) delivering money to the seller thereof
or to a dealer therefor (or an agent for such seller or dealer) against
expectation of receiving later delivery of such foreign securities; or (B) in
the case of a purchase effected through a Foreign Securities System, in
accordance with the rules governing the operation of such Foreign Securities
System;

 

  (ii) in connection with the conversion, exchange or surrender of foreign
securities of the Fund;

 

  (iii) for the payment of any expense or liability of the Fund, including but
not limited to the following payments: interest, taxes, investment advisory
fees, transfer agency fees, fees under this Agreement, legal fees, accounting
fees, and other operating expenses;

 

  (iv) for the purchase or sale of foreign exchange or foreign exchange
contracts for the Fund, including transactions executed with or through the
Custodian or its Foreign Sub-Custodians;

 

  (v) for delivery as initial or variation margin in connection with futures or
options on futures contracts entered into by the Fund;

 

  (vi) for payment of part or all of the dividends received in respect of
securities sold short;

 

  (vii) in connection with the borrowing or lending of foreign securities; and

 

  (viii) for any other purpose, but only upon receipt of Proper Instructions
specifying the amount of such payment and naming the person or persons to whom
such payment is to be made.

4.4.3. MARKET CONDITIONS. Notwithstanding any provision of this Agreement to the
contrary, settlement and payment for Foreign Assets received for the account of
the Fund and delivery of Foreign Assets maintained for the account of the Fund
may be effected in accordance with the customary established securities trading
or processing practices and procedures in the country or market in which the
transaction occurs, including, without limitation, delivering Foreign Assets to
the purchaser thereof or to a dealer therefor (or an agent for such purchaser or
dealer) with the expectation of receiving later payment for such Foreign Assets
from such purchaser or dealer.

 

-10-



--------------------------------------------------------------------------------

The Custodian shall provide to the Board the information with respect to custody
and settlement practices in countries in which the Custodian employs a Foreign
Sub-Custodian described on Schedule C hereto at the time or times set forth on
such Schedule. The Custodian may revise Schedule C from time to time, provided
that no such revision shall result in the Board being provided with
substantively less information than had been previously provided hereunder.

SECTION 4.5. REGISTRATION OF FOREIGN SECURITIES. The foreign securities
maintained in the custody of a Foreign Sub-Custodian (other than bearer
securities) shall be registered in the name of the Fund or in the name of the
Custodian or in the name of any Foreign Sub-Custodian or in the name of any
nominee of the foregoing, and the Fund agrees to hold any such nominee harmless
from any liability as a holder of record of such foreign securities. The
Custodian or a Foreign Sub-Custodian shall not be obligated to accept securities
on behalf of the Fund under the terms of this Agreement unless the form of such
securities and the manner in which they are delivered are in accordance with
reasonable market practice.

SECTION 4.6 BANK ACCOUNTS. The Custodian shall identify on its books as
belonging to the Fund cash (including cash denominated in foreign currencies)
deposited with the Custodian. Where the Custodian is unable to maintain, or
market practice does not facilitate the maintenance of, cash on the books of the
Custodian, a bank account or bank accounts shall be opened and maintained
outside the United States on behalf of the Fund with a Foreign Sub-Custodian.
All accounts referred to in this Section shall be subject only to draft or order
by the Custodian (or, if applicable, such Foreign Sub-Custodian) acting pursuant
to the terms of this Agreement to hold cash received by or from or for the
account of the Fund. Cash maintained on the books of the Custodian (including
its branches, subsidiaries and affiliates), regardless of currency denomination,
is maintained in bank accounts established under, and subject to the laws of,
The Commonwealth of Massachusetts.

SECTION 4.7. COLLECTION OF INCOME. The Custodian shall use reasonable commercial
efforts to collect all income and other payments with respect to the Foreign
Assets held hereunder to which the Fund shall be entitled and shall credit such
income, as collected, to the Fund. In the event that extraordinary measures are
required to collect such income, the Fund and the Custodian shall consult as to
such measures and as to the compensation and expenses of the Custodian relating
to such measures.

SECTION 4.8 SHAREHOLDER RIGHTS. With respect to the foreign securities held
pursuant to this Section 4, the Custodian will use reasonable commercial efforts
to facilitate the exercise of voting and other shareholder rights, subject
always to the laws, regulations and practical constraints that may exist in the
country where such securities are issued. The Fund acknowledges that local
conditions, including lack of regulation, onerous procedural obligations, lack
of notice and other factors may have the effect of severely limiting the ability
of the Fund to exercise shareholder rights.

SECTION 4.9. COMMUNICATIONS RELATING TO FOREIGN SECURITIES. The Custodian shall
transmit promptly to the Fund written information with respect to materials
received by the Custodian via the Foreign Sub-Custodians from issuers of the
foreign securities being held for the account of the Fund (including, without
limitation, pendency of calls and maturities of foreign securities and
expirations of rights in connection therewith). With respect to tender or
exchange offers, the Custodian shall transmit promptly to the Fund written
information with respect to materials so received by the Custodian from issuers
of the foreign securities whose tender or exchange is sought or from the party
(or its agents) making the tender or exchange offer. The Custodian shall not be
liable for any untimely exercise of any tender, exchange or other right or power
in connection with foreign securities or other property of the Fund at any time
held by it unless (i) the Custodian or the respective Foreign Sub-Custodian is
in actual possession of such foreign securities or property and (ii) the
Custodian receives Proper Instructions with regard to the exercise of any such
right or power, and both (i) and (ii) occur at least three business days prior
to the date on which the Custodian is to take action to exercise such right or
power. The Custodian shall also transmit promptly to the Fund all written

 

-11-



--------------------------------------------------------------------------------

information received by the Custodian via the Foreign Sub-Custodians from
issuers of the foreign securities being held for the account of the Fund
regarding any class action or other litigation in connection with foreign
securities or other assets issued outside the United States and then held, or
previously held, during the term of this Agreement by the Custodian for the
account of the Fund, including, but not limited to, opt-out notices and
proof-of-claim forms. For avoidance of doubt, upon and after the effective date
of any termination of this Agreement, the Custodian shall have no responsibility
to so transmit any information under this Section 4.9.

SECTION 4.10. LIABILITY OF FOREIGN SUB-CUSTODIANS. Each agreement pursuant to
which the Custodian employs a Foreign Sub-Custodian shall, to the extent
possible, require the Foreign Sub-Custodian to exercise reasonable care in the
performance of its duties, and to indemnify, and hold harmless, the Custodian
from and against any loss, damage, cost, expense, liability or claim arising out
of or in connection with the Foreign Sub-Custodian’s performance of such
obligations. At the Fund’s election, it shall be entitled to be subrogated to
the rights of the Custodian with respect to any claims against a Foreign
Sub-Custodian as a consequence of any such loss, damage, cost, expense,
liability or claim if and to the extent that the Fund has not been made whole
for any such loss, damage, cost, expense, liability or claim.

SECTION 4.11 TAX LAW. The Custodian shall have no responsibility or liability
for any obligations now or hereafter imposed on the Fund or the Custodian as
custodian of the Fund by the tax law of the United States or of any state or
political subdivision thereof. It shall be the responsibility of the Fund to
notify the Custodian of the obligations imposed on the Fund or the Custodian as
custodian of the Fund by the tax law of countries other than those mentioned in
the above sentence, including responsibility for withholding and other taxes,
assessments or other governmental charges, certifications and governmental
reporting. The sole responsibility of the Custodian with regard to such tax law
shall be to use reasonable efforts to assist the Fund with respect to any claim
for exemption or refund under the tax law of countries for which the Fund has
provided such information.

SECTION 4.12. LIABILITY OF CUSTODIAN. The Custodian shall be liable for the acts
or omissions of a Foreign Sub-Custodian to the same extent as set forth with
respect to sub-custodians generally in the Agreement and, regardless of whether
assets are maintained in the custody of a Foreign Sub-Custodian or a Foreign
Securities System, the Custodian shall not be liable for any loss, damage, cost,
expense, liability or claim resulting from nationalization, expropriation,
currency restrictions, or acts of war or terrorism, or any other loss where the
Sub-Custodian has otherwise acted with reasonable care.

 

SECTION 5. PAYMENTS FOR SALES OF SHARES.

The Custodian shall receive from the distributor for the Shares or from the
Transfer Agent and deposit into the Fund’s account such payments as are received
for Shares thereof issued or sold from time to time by the Fund. The Custodian
will provide timely notification to the Fund and the Transfer Agent of any
receipt by it of payments for Shares of the Fund.

 

SECTION 6. LOAN SERVICING PROVISIONS

SECTION 6.1 GENERAL. The following provisions shall apply with respect to
investments, property or assets in the nature of loans, or interests or
participations in loans, including without limitation interests in syndicated
bank loans and bank loan participations, whether in the U.S. or outside the U.S.
(collectively, “Loans”) entered into by the Fund.

SECTION 6.2 SAFEKEEPING. Instruments, certificates, agreements and/or other
documents which the Custodian may receive with respect to Loans, if any
(collectively “Financing Documents”), from time to time, shall be held by the
Custodian at its offices in Boston, Massachusetts.

 

-12-



--------------------------------------------------------------------------------

SECTION 6.3 DUTIES OF THE CUSTODIAN. The Custodian shall accept such Financing
Documents, if any, with respect to Loans as may be delivered to it from time to
time by the Fund. The Custodian shall be under no obligation to examine the
contents or determine the sufficiency of any such Financing Documents or to
provide any certification with respect thereto, whether received by the
Custodian as original documents, photocopies, by facsimile or otherwise. Without
limiting the foregoing, the Custodian is under no duty to examine any such
Financing Documents to determine whether necessary steps have been taken or
requirements met with respect to the assignment or transfer of the related Loan
or applicable interest or participation in such Loan. The Custodian shall be
entitled to assume the genuineness, sufficiency and completeness of any
Financing Documents received, and the genuineness and due authority of any
signature appearing on such documents. Notwithstanding any term of this
Agreement to the contrary, with respect to any Loans, (i) the Custodian shall be
under no obligation to determine, and shall have no liability for, the
sufficiency of, or to require delivery of, any instrument, document or agreement
constituting, evidencing or representing such Loan, other than to receive such
Financing Documents, if any, as may be delivered or caused to be delivered to it
by the Fund (or its investment manager acting on its behalf), (ii) without
limiting the generality of the foregoing, delivery of any such Loan (including
without limitation, for purposes of Section 2.8 above) may be made to the
Custodian by, and may be represented solely by, delivery to the Custodian of a
facsimile or photocopy of an assignment agreement (an “Assignment Agreement”) or
a confirmation or certification from the Fund (or the investment manager) to the
effect that it has acquired such Loan and/or has received or will receive, and
will deliver to the Custodian, appropriate Financing Documents constituting,
evidencing or representing such Loan (such confirmation or certification,
together with any Assignment Agreement, collectively, an “Assignment Agreement
or Confirmation”), in any case without delivery of any promissory note,
participation certificate or similar instrument (collectively, an “Instrument”),
(iii) if an original Instrument shall be or shall become available with respect
to any such Loan, it shall be the sole responsibility of the Fund (or the
investment manager acting on its behalf) to make or cause delivery thereof to
the Custodian, and the Custodian shall be under no obligation at any time or
times to determine whether any such original Instrument has been issued or made
available with respect to such Loan, and shall not be under any obligation to
compel compliance by the Fund to make or cause delivery of such Instrument to
the Custodian, and (iv) any reference to Financing Documents appearing in this
Section 6 shall be deemed to include, without limitation, any such Instrument
and/or Assignment Agreement or Confirmation.

If payments with respect to a Loan (“Loan Payment”) are not received by the
Custodian on the date on which they are due, as reflected in the Payment
Schedule (as such term is defined in Section 6.4 below) of the Loan (“Payment
Date”), or in the case of interest payments, not received either on a scheduled
interest payable date, as reported to the Custodian by the Fund (or the
investment manager acting on its behalf) for the Loan (the “Interest Payable
Date”), or in the amount of the accrued interest payable, the Custodian shall
promptly, but in no event later than one business day after the Payment Date or
the Interest Payable Date, give telephonic notice to the party obligated under
the Financing Documents to make such Loan Payment (the “Obligor”) of its failure
to make timely payment, and (2) if such payment is not received within three
business days of its due date, shall notify the Fund (or the investment manager
on its behalf) of such Obligor’s failure to make the Loan Payment. The Custodian
shall have no responsibility with respect to the collection of Loan Payments
which are past due, other than the duty to notify the Obligor and the Fund (or
the investment manager acting on its behalf) as provided herein.

The Custodian shall have no responsibilities or duties whatsoever under this
Agreement, with respect to Loans or the Financing Documents, except for such
responsibilities as are expressly set forth herein. Without limiting the
generality of the foregoing, the Custodian shall have no obligation to preserve
any rights against prior parties or to exercise any right or perform any
obligation in connection with the Loans or any Financing Documents (including,
without limitation, no obligation to take any action in respect of or upon
receipt of any consent solicitation, notice of default or similar notice
received from any bank agent or Obligor, except pursuant to instructions from
the Fund and except that the Custodian shall undertake reasonable efforts to
forward any such notice to the Fund or the investment manager acting on its
behalf). In case any question arises as to its duties hereunder, the Custodian
may request instructions from the Fund and shall be entitled at all times to
refrain from

 

-13-



--------------------------------------------------------------------------------

taking any action unless it has received Proper Instructions from the Fund or
the investment manager and the Custodian shall in all events have no liability,
risk or cost for any action taken, with respect to a Loan, pursuant to and in
compliance with the Proper Instructions of such parties.

The Custodian shall be only responsible and accountable for Loan Payments
actually received by it and identified as for the account of the Fund; any and
all credits and payments credited to the Fund, with respect to Loans, shall be
conditional upon clearance and actual receipt by the Custodian of final payment
thereon.

The Custodian shall promptly, upon the Fund’s request, release to the Fund’s
investment manager or to any party as the Fund or the Fund’s investment manager
may specify, any Financing Documents being held on behalf of the Fund. Without
limiting the foregoing, the Custodian shall not be deemed to have or be charged
with knowledge of the sale of any Loan, unless and except to the extent it shall
have received written notice and instruction from the Fund (or the investment
manager acting on its behalf) with respect thereto, and except to the extent it
shall have received the sale proceeds thereof.

In no event shall the Custodian be under any obligation or liability to make any
advance of its own funds with respect to any Loan.

SECTION6.4 RESPONSIBILITY OF THE FUND. With respect to each Loan held by the
Custodian hereunder in accordance with the provisions hereof, the Fund shall
(a) cause the Financing Documents evidencing such Loan to be delivered to the
Custodian; (b) include with such Financing Documents an amortization schedule of
payments (the “Payment Schedule”) identifying the amount and due dates of
scheduled principal payments, the Interest Payable Date(s) and related payment
amount information, and such other information with respect to the related Loan
and Financing Documents as the Custodian reasonably may require in order to
perform its services hereunder (collectively, “Loan Information”), in such form
and format as the Custodian reasonably may require; (c) take all actions
necessary to acquire good title to such Loan (or the participation in such Loan,
as the case may be), as and to the extent intended to be acquired; and (d) cause
the Custodian to be named as its nominee for payment purposes under the
Financing Documents or otherwise provide for the direct payment of the Payments
to the Custodian. The Custodian shall be entitled to rely upon the Loan
Information provided to it by the Fund without any obligation on the part of the
Custodian independently to verify, investigate, recalculate, update or otherwise
confirm the accuracy or completeness thereof; and the Custodian shall have no
liability for any delay or failure on the part of the Fund in providing
necessary Loan Information to the Custodian, or for any inaccuracy therein or
incompleteness thereof. With respect to each such Loan, the Custodian shall be
entitled to rely on any information and notices it may receive from time to time
from the related bank agent, Obligor or similar party with respect to the
related Loan, and shall be entitled to update its records on the basis of such
information or notices received, without any obligation on its part
independently to verify, investigate or recalculate such information.

SECTION 6.5 INSTRUCTIONS; AUTHORITY TO ACT. The certificate of the Secretary or
an Assistant Secretary of the Fund, identifying certain individuals approved by
the Fund’s Board to be officers of the Fund or employees of the Fund’s
investment manager, administrator or sub-administrator and authorized to sign
any such instructions, may be received and accepted as conclusive evidence of
the incumbency and authority of such to act and may be considered by the
Custodian to be in full force and effect until it receives written notice to the
contrary from the Secretary or Assistant Secretary of the Fund. Notwithstanding
any other provision of this Agreement, the Custodian shall have no
responsibility to ensure that any investment by the Fund with respect to Loans
has been authorized.

SECTION 6.6 ATTACHMENT. In case any portion of the Loans or the Financing
Documents shall be attached or levied upon pursuant to an order of court, or the
delivery or disbursement thereof shall be stayed or enjoined by an order of
court, or any other order, judgment or decrees shall be made or entered by any
court affecting the property of the Fund or any act of the Custodian relating
thereto, the Custodian is hereby expressly

 

-14-



--------------------------------------------------------------------------------

authorized in its sole discretion to obey and comply with all orders, judgments
or decrees so entered or issued, without the necessity of inquire whether such
court had jurisdiction, and, in case the Custodian obeys or complied with any
such order, judgment or decree, it shall not be liable to anyone by reason of
such compliance.

SECTION 6.7 SECURITY INTEREST.

The provisions of this Section 6.7 shall constitute a security agreement. Terms
used in this Section 6.7 which are defined or otherwise set forth in the Uniform
Commercial Code of The Commonwealth of Massachusetts shall have the same
meanings in this Section 6.7 as in the Uniform Commercial Code of The
Commonwealth of Massachusetts. If a term is defined or otherwise set forth in
Article 9 of the Uniform Commercial Code of The Commonwealth of Massachusetts
and in another Article as well, the term as defined or otherwise set forth in
Article 9 shall control.

SECTION 6.7.1 COLLATERAL. For purposes of this Section 6.7, “Liabilities” of the
Fund shall mean those liabilities described in the fourth paragraph of
Section 15 of this Agreement. For the avoidance of doubt, and without limiting
the provisions of Section 15 of this Agreement (and in furtherance thereof), the
Fund hereby agrees that, in connection with its Liabilities, the Custodian shall
have a security interest in the following, whether now existing or hereafter
acquired or created (collectively, the “Collateral”):

 

  (i) all of the Fund’s promissory notes and chattel paper (A) copies of which
are in the possession or under the control of any of the Custodian and its
agents, affiliates and subcustodians, (B) assigned to the Fund and for which
originals or copies of confirmations or other evidences of the assignment are in
the possession or under the control of any of the Custodian and its agents,
affiliates and subcustodians, (C) in which the Fund holds participations and for
which originals or copies of the participation agreements or certificates are in
the possession or under the control of any of the Custodian and its agents,
affiliates and subcustodians, or (D) assigned to the Fund or in which such Fund
holds participations and for which instructions have been given to make payments
of principal, interest or other amounts thereon to any of the Custodian and its
agents, affiliates and subcustodians;

 

  (ii) all of the Fund’s payment intangibles (A) evidenced by or created under
written or electronic agreements originals or copies of which are in the
possession or under the control of any of the Custodian and its agents,
affiliates and subcustodians, (B) assigned to the Fund and for which originals
or copies of confirmations or other evidences of the assignment are in the
possession or under the control of any of the Custodian and its agents,
affiliates and subcustodians, (C) in which the Fund holds participations and for
which originals or copies of the participation agreements or certificates are in
the possession or under the control of any of the Custodian and its agents,
affiliates and subcustodians, or (D) assigned to the Fund or in which such Fund
holds participations and for which instructions have been given to make payments
of principal, interest or other amounts thereon to any of the Custodian and its
agents, affiliates and subcustodians; and

 

  (iii) any and all proceeds of any thereof.

SECTION 6.7.2 FAILURE TO SATISFY LIABILITIES. In the event that the Fund fails
to satisfy any of the Liabilities as and when due and payable, the failure shall
constitute a default under this Section 6.7, and the Custodian shall then have
with respect to the Collateral, in addition to all other rights and remedies
arising hereunder or under applicable law, the rights and remedies of a secured
party under the Uniform Commercial Code of The Commonwealth of Massachusetts.
Without prejudice to the Custodian’s rights under applicable law,

 

-15-



--------------------------------------------------------------------------------

the Custodian shall be entitled, without notice to the Fund, to withhold
delivery of any Collateral, sell or otherwise realize on any Collateral and to
apply the money or other proceeds and any other monies credited to the cash
accounts in satisfaction of such Liabilities. The Fund acknowledges that, in the
Custodian exercising any such rights or remedies against any Collateral, it will
be commercially reasonable for the Custodian (i) to accelerate or cause the
acceleration of the maturity of any fixed term deposits comprised in the
Collateral and (ii) to effect such currency conversions as may be necessary at
its current rates for the sale and purchase of the relevant currencies.

SECTION 6.7.3 UCC FILINGS. The Fund hereby irrevocably authorizes the Custodian
at any time and from time to time to file in any filing office in any Uniform
Commercial Code jurisdiction any initial financing statements and amendments
thereto that (a) indicate the Collateral as described in Section 6.7.1 or
(ii) as being of an equal or lesser scope or with greater detail, and
(b) provide any other information required by part 5 of Article 9 of any
applicable Uniform Commercial Code jurisdiction for the sufficiency or filing
office acceptance of any financing statement or amendment, including whether the
Fund is an organization, the type of organization and any organizational
identification number issued to the Fund. The Fund agrees to furnish any such
information to the Custodian promptly upon the Custodian’s request. The Fund
also ratifies its authorization for the Custodian to have filed in any Uniform
Commercial Code jurisdiction any like initial financing statements or amendments
thereto if filed prior to the date hereof.

SECTION 6.7.4 CHIEF EXECUTIVE OFFICE. The Fund represents and warrants to the
Custodian that the Fund’s chief executive office is located at the address set
forth in this Agreement. The Fund covenants to provide to the Custodian at least
30 days’ prior written notice of any change of location of the chief executive
office.

SECTION 6.7.5 PERFECTED SECURITY INTEREST. The Fund agrees to take such actions
as the Custodian may from time to time request in order to insure that the
Custodian has a first perfected security interest in the Collateral and that the
Custodian has the ability to enforce its security interest. Without limitation
upon the foregoing, for such purposes the Fund (a) shall promptly deliver to the
possession or control of the Custodian or its designee originals of any
instruments (including promissory notes) and chattel paper comprised in the
Collateral and not already in the possession or under the control of the
Custodian and its agents, affiliates and subcustodians, (b) shall promptly
obtain termination amendments of Uniform Commercial Code financing statements or
terminations or subordinations of security interests or other liens, in form and
substance satisfactory to Custodian, where the failure to take such action could
result in a competing security in or other lien on any of the Collateral having
priority over the security interest of the Custodian in the Collateral, and
(c) shall promptly execute and file such notices and registrations and take such
other actions, including actions required under the law of any foreign
jurisdiction, which are, in the opinion of the Custodian, necessary or advisable
to assure the attachment, perfection, priority and ability of the Custodian to
enforce the security interest and (d) further authorizes the Custodian to take
such action as in the opinion of the Custodian may be necessary or advisable
under any foreign law including making an appropriate entry in any security
interest, charge or lien registry in the country whose laws the Fund is
organized or in which the Fund maintains an office.

 

SECTION 7. PROPER INSTRUCTIONS.

Proper Instructions, which may also be standing instructions, as used throughout
this Agreement, shall mean instructions received by the Custodian from the Fund,
the Fund’s investment manager, or a person or entity duly authorized by either
of them. Such instructions may be in writing signed by the authorized person or
persons or may be in a tested communication or in a communication utilizing
access codes effected between electro-mechanical or electronic devices or may be
by such other means and utilizing such intermediary systems and utilities as may
be agreed to from time to time by the Custodian and the person or entity giving
such instructions, provided that the Fund has followed any security procedures
agreed to from time to time by the Fund and the Custodian, including, but not
limited to, the security procedures selected by the Fund in the Funds Transfer

 

-16-



--------------------------------------------------------------------------------

Addendum to this Agreement, the terms of which are hereby agreed to. Oral
instructions will be considered Proper Instructions if the Custodian reasonably
believes them to have been given by a person authorized to give such
instructions with respect to the transaction involved. The Fund shall cause all
oral instructions to be confirmed in writing. For purposes of this Section,
Proper Instructions shall include instructions received by the Custodian
pursuant to any multi-party agreement which requires a segregated asset account
in accordance with Section 2.10 of this Agreement. The Fund or the Fund’s
investment manager shall cause its duly authorized officer to certify to the
Custodian in writing the names and specimen signatures of persons authorized to
give Proper Instructions. The Custodian shall be entitled to rely upon the
identity and authority of such persons until it receives notice from the Fund to
the contrary.

 

SECTION 8. ACTIONS PERMITTED WITHOUT EXPRESS AUTHORITY.

The Custodian may in its discretion, without express authority from the Fund:

 

  1) make payments to itself or others for minor expenses of handling securities
or other similar items relating to its duties under this Agreement, provided
that all such payments shall be accounted for to the Fund;

 

  2) surrender securities in temporary form for securities in definitive form;

 

  3) endorse for collection, in the name of the Fund, checks, drafts and other
negotiable instruments; and

 

  4) in general, attend to all non-discretionary details in connection with the
sale, exchange, substitution, purchase, transfer and other dealings with the
securities and property of the Fund except as otherwise directed by the Board.

 

SECTION 9. EVIDENCE OF AUTHORITY.

The Custodian shall be protected in acting upon any instructions, notice,
request, consent, certificate or other instrument or paper believed by it to be
genuine and to have been properly executed by or on behalf of the Fund. The
Custodian may receive and accept a copy of a resolution of the Board, certified
by the Secretary or an Assistant Secretary of the Fund (“Certified Resolution”),
as conclusive evidence (a) of the authority of any person to act in accordance
with such resolution or (b) of any determination or of any action by the Board
as described in such resolution, and such resolution may be considered as in
full force and effect until receipt by the Custodian of written notice to the
contrary.

 

SECTION 10. DUTIES OF CUSTODIAN WITH RESPECT TO THE BOOKS OF ACCOUNT AND
CALCULATION OF NET ASSET VALUE AND NET INCOME.

The Custodian shall cooperate with and supply necessary information to the
entity or entities appointed by the Board to keep the books of account of the
Fund and/or compute the net asset value per Share of the outstanding Shares or,
if directed in writing to do so by the Fund, shall itself keep such books of
account and/or compute such net asset value per Share. If so directed, the
Custodian shall also calculate as often as daily the net income of the Fund as
described in the Prospectus and shall advise the Fund and the Transfer Agent
daily of the total amounts of such net income and, if instructed in writing by
an officer of the Fund to do so, shall advise the Transfer Agent periodically of
the division of such net income among its various components.

 

-17-



--------------------------------------------------------------------------------

SECTION 11. RECORDS.

The Custodian shall create and maintain all records relating to its activities
and obligations under this Agreement in such manner as will meet the obligations
of the Fund under the 1940 Act, with particular attention to Section 31 thereof
and Rules 31a-1 and 31a-2 thereunder. All such records shall be the property of
the Fund and shall at all times during the regular business hours of the
Custodian be open for inspection by duly authorized officers, employees or
agents of the Fund and employees and agents of the SEC. The Custodian shall, at
the Fund’s request, supply the Fund with a tabulation of securities owned by the
Fund and held by the Custodian and shall, when requested to do so by the Fund
and for such compensation as shall be agreed upon between the Fund and the
Custodian, include certificate numbers in such tabulations.

 

SECTION 12. OPINION OF FUND’S INDEPENDENT ACCOUNTANT.

The Custodian shall take all reasonable action, as the Fund may from time to
time request, to obtain from year to year favorable opinions from the Fund’s
independent accountants with respect to its activities hereunder in connection
with the preparation of the Fund’s Form N-2, and Forms 10-Q and 10-K or other
reports to the SEC and with respect to any other requirements thereof.

 

SECTION 13. REPORTS TO FUND BY INDEPENDENT PUBLIC ACCOUNTANTS.

The Custodian shall provide the Fund, at such times as the Fund may reasonably
require, with reports by independent public accountants on the accounting
system, internal accounting control and procedures for safeguarding securities,
futures contracts and options on futures contracts, including securities
deposited and/or maintained in a U.S. Securities System or a Foreign Securities
System (either, a “Securities System”), relating to the services provided by the
Custodian under this Agreement; such reports, shall be of sufficient scope and
in sufficient detail, as may reasonably be required by the Fund to provide
reasonable assurance that any material inadequacies would be disclosed by such
examination, and, if there are no such inadequacies, the reports shall so state.

 

SECTION 14. COMPENSATION OF CUSTODIAN.

The Custodian shall be entitled to reasonable compensation for its services and
expenses as Custodian, as agreed upon from time to time between the Fund and the
Custodian.

 

SECTION 15. RESPONSIBILITY OF CUSTODIAN.

So long as and to the extent that it is in the exercise of reasonable care, the
Custodian shall not be responsible for the title, validity or genuineness of any
property or evidence of title thereto received by it or delivered by it pursuant
to this Agreement and shall be held harmless in acting upon any notice, request,
consent, certificate or other instrument reasonably believed by it to be genuine
and to be signed by the proper party or parties, including any futures
commission merchant acting pursuant to the terms of a three-party futures or
options agreement. The Custodian shall be held to the exercise of reasonable
care in carrying out the provisions of this Agreement, but shall be kept
indemnified by and shall be without liability to the Fund for any action taken
or omitted by it in good faith without negligence, including, without
limitation, acting in accordance with any Proper Instruction. It shall be
entitled to rely on and may act upon advice of counsel (who may be counsel for
the Fund) on all matters, and shall be without liability for any action
reasonably taken or omitted pursuant to such advice. The Custodian shall be
without liability to the Fund for any loss, liability, claim or expense
resulting from or caused by anything that is part of Country Risk (as defined in
Section 3 hereof), including without limitation nationalization, expropriation,
currency restrictions, insolvency of a Foreign Sub-Custodian, acts of war,
revolution, riots or terrorism.

Except as may arise from the Custodian’s own negligence or willful misconduct or
the negligence or willful misconduct of a sub-custodian or agent, the Custodian
shall be without liability to the Fund for any loss,

 

-18-



--------------------------------------------------------------------------------

liability, claim or expense resulting from or caused by; (i) events or
circumstances beyond the reasonable control of the Custodian or any
sub-custodian or Securities System or any agent or nominee of any of the
foregoing, including, without limitation, the interruption, suspension or
restriction of trading on or the closure of any securities market, power or
other mechanical or technological failures or interruptions, computer viruses or
communications disruptions, work stoppages, natural disasters, or other similar
events or acts; (ii) errors by the Fund or its duly-authorized investment
manager or investment advisor in their instructions to the Custodian provided
such instructions have been in accordance with this Agreement; (iii) the
insolvency of or acts or omissions by a Securities System; (iv) any delay or
failure of any broker, agent or intermediary, central bank or other commercially
prevalent payment or clearing system to deliver to the Custodian’s sub-custodian
or agent securities purchased or in the remittance or payment made in connection
with securities sold; (v) any delay or failure of any company, corporation, or
other body in charge of registering or transferring securities in the name of
the Custodian, the Fund, the Custodian’s sub-custodians, nominees or agents or
any consequential losses arising out of such delay or failure to transfer such
securities including non-receipt of bonus, dividends and rights and other
accretions or benefits; (vi) delays or inability to perform its duties due to
any disorder in market infrastructure with respect to any particular security or
Securities System; and (vii) any provision of any present or future law or
regulation or order of the United States of America, or any state thereof, or
any other country, or political subdivision thereof or of any court of competent
jurisdiction. The Custodian shall be liable for the acts or omissions of a
Foreign Sub-Custodian to the same extent as set forth with respect to
sub-custodians generally in this Agreement.

If the Fund requires the Custodian to take any action with respect to
securities, which action involves the payment of money or which action may, in
the opinion of the Custodian, result in the Custodian or its nominee assigned to
the Fund being liable for the payment of money or incurring liability of some
other form, the Fund, as a prerequisite to requiring the Custodian to take such
action, shall provide indemnity to the Custodian in an amount and form
satisfactory to it.

If the Fund requires the Custodian, its affiliates, subsidiaries or agents, to
advance cash or securities for any purpose (including but not limited to
securities settlements, foreign exchange contracts and assumed settlement), or
in the event that the Custodian or its nominee shall incur or be assessed any
taxes, charges, expenses, assessments, claims or liabilities in connection with
the performance of this Agreement, except such as may arise from its or its
nominee’s own negligent action, negligent failure to act or willful misconduct,
or if the Fund fails to compensate the Custodian pursuant to Section 14 hereof,
any property at any time held for the account of the Fund shall be security
therefor and should the Fund fail to repay the Custodian promptly, the Custodian
shall be entitled to utilize available cash and to dispose of the Fund’s assets
to the extent necessary to obtain reimbursement.

In no event shall the Custodian be liable for indirect, special or consequential
damages.

 

SECTION 16. EFFECTIVE PERIOD, TERMINATION AND AMENDMENT.

This Agreement shall become effective as of its execution, shall continue in
full force and effect until terminated as hereinafter provided, may be amended
at any time by mutual agreement of the parties hereto and may be terminated by
either party by an instrument in writing delivered or mailed, postage prepaid to
the other party, such termination to take effect not sooner than sixty (60) days
after the date of such delivery or mailing; provided, however, that the Fund
shall not amend or terminate this Agreement in contravention of any applicable
federal or state regulations, or any provision of the Fund’s Certificate of
Incorporation or By-Laws, and further provided, that the Fund may at any time by
action of its Board (i) substitute another bank or trust company for the
Custodian by giving notice as described above to the Custodian, or
(ii) immediately terminate this Agreement in the event of the appointment of a
conservator or receiver for the Custodian by the Comptroller of the Currency or
upon the happening of a like event at the direction of an appropriate regulatory
agency or court of competent jurisdiction.

 

-19-



--------------------------------------------------------------------------------

Upon termination of the Agreement, the Fund shall pay to the Custodian such
compensation as may be due as of the date of such termination and shall likewise
reimburse the Custodian for its costs, expenses and disbursements. The
provisions of Sections 4.11, 14 and 15 of this Agreement shall survive
termination of this Agreement for any reason.

 

SECTION 17. SUCCESSOR CUSTODIAN.

If a successor custodian for the Fund shall be appointed by the Board, the
Custodian shall, upon termination, deliver to such successor custodian at the
office of the Custodian, duly endorsed and in the form for transfer, all
securities of the Fund then held by it hereunder and shall transfer to an
account of the successor custodian all of the securities of the Fund held in a
Securities System.

If no such successor custodian shall be appointed, the Custodian shall, in like
manner, upon receipt of a Certified Resolution, deliver at the office of the
Custodian and transfer such securities, funds and other properties in accordance
with such resolution.

In the event that no written order designating a successor custodian or
Certified Resolution shall have been delivered to the Custodian on or before the
date when such termination shall become effective, then the Custodian shall have
the right to deliver to a bank or trust company, which is a “bank” as defined in
the 1940 Act, doing business in Boston, Massachusetts, or New York, New York, of
its own selection, having an aggregate capital, surplus, and undivided profits,
as shown by its last published report, of not less than $25,000,000, all
securities, funds and other properties held by the Custodian hereunder and all
instruments held by the Custodian relative thereto and all other property held
by it under this Agreement on behalf of the Fund, and to transfer to an account
of such successor custodian all of the Fund’s securities held in any Securities
System. Thereafter, such bank or trust company shall be the successor of the
Custodian under this Agreement.

In the event that securities, funds and other properties remain in the
possession of the Custodian after the date of termination hereof owing to
failure of the Fund to procure the Certified Resolution to appoint a successor
custodian, the Custodian shall be entitled to fair compensation for its services
during such period as the Custodian retains possession of such securities, funds
and other properties and the provisions of this Agreement relating to the duties
and obligations of the Custodian shall remain in full force and effect.

 

SECTION 18. INTERPRETIVE AND ADDITIONAL PROVISIONS.

In connection with the operation of this Agreement, the Custodian and the Fund
may from time to time agree on such provisions interpretive of or in addition to
the provisions of this Agreement as may in their joint opinion be consistent
with the general tenor of this Agreement. Any such interpretive or additional
provisions shall be in a writing signed by both parties and shall be annexed
hereto, provided that no such interpretive or additional provisions shall
contravene any applicable federal or state regulations or any provision of the
Fund’s Certificate of Incorporation or By-Laws. No interpretive or additional
provisions made as provided in the preceding sentence shall be deemed to be an
amendment of this Agreement.

 

SECTION 19. MASSACHUSETTS LAW TO APPLY.

This Agreement shall be construed and the provisions thereof interpreted under
and in accordance with laws of The Commonwealth of Massachusetts.

 

-20-



--------------------------------------------------------------------------------

SECTION 20. PRIOR AGREEMENTS.

This Agreement supersedes and terminates, as of the date hereof, all prior
Agreements between the Fund and the Custodian relating to the custody of the
Fund’s assets.

 

SECTION 21. NOTICES.

Any notice, instruction or other instrument required to be given hereunder may
be delivered in person to the offices of the parties as set forth herein during
normal business hours or delivered prepaid registered mail or by telex, cable or
telecopy to the parties at the following addresses or such other addresses as
may be notified by any party from time to time.

 

To the Fund:    THL CREDIT, INC.   

100 Federal Street, 31st Floor

Boston, Massachusetts 02110

   Attention: Terry Olson, Chief Financial Officer    Telephone: (617) 946-2682
   Telecopy: (877) 494-9096 To the Custodian:    STATE STREET BANK AND TRUST
COMPANY   

John Hancock Tower

200 Clarendon Street

Boston, Massachusetts 02116

   Attention: Paul Woods, Senior Vice President    Telephone: 617-937-6289   
Telecopy: 617-

Such notice, instruction or other instrument shall be deemed to have been served
in the case of a registered letter at the expiration of five business days after
posting, in the case of cable twenty-four hours after dispatch and, in the case
of telex, immediately on dispatch and if delivered outside normal business hours
it shall be deemed to have been received at the next time after delivery when
normal business hours commence and in the case of cable, telex or telecopy on
the business day after the receipt thereof. Evidence that the notice was
properly addressed, stamped and put into the post shall be conclusive evidence
of posting.

 

SECTION 22. CONFIDENTIALITY.

The parties hereto agree that each shall treat confidentially all information
provided by each party to the other party regarding its business and operations.
All confidential information provided by a party hereto shall be used by any
other party hereto solely for the purpose of rendering or receiving services
pursuant to this Agreement and, except as may be required in carrying out this
Agreement, shall not be disclosed to any third party. The foregoing shall not be
applicable to any information (i) that is publicly available when provided or
thereafter becomes publicly available, other than through a breach of this
Agreement, or that is independently derived by any party hereto without the use
of any information provided by the other party hereto in connection with this
Agreement, (ii) that is required in any legal or regulatory proceeding,
investigation, audit, examination, subpoena, civil investigative demand or other
similar process, or by operation of law or regulation, or (iii) where the party
seeking to disclose has received the prior written consent of the party
providing the information, which consent shall not be unreasonably withheld.
Notwithstanding anything herein to the contrary, the Custodian and its
affiliates may report and use nonpublic portfolio holdings information of its
clients, including the Fund, on an aggregated basis with all or substantially
all other client information and without specific reference to the Fund.

 

-21-



--------------------------------------------------------------------------------

SECTION 23. REPRODUCTION OF DOCUMENTS.

This Agreement and all schedules, addenda, exhibits, attachments and amendments
hereto may be reproduced by any photographic, photostatic, microfilm,
micro-card, miniature photographic or other similar process. The parties hereto
all/each agree that any such reproduction shall be admissible in evidence as the
original itself in any judicial or administrative proceeding, whether or not the
original is in existence and whether or not such reproduction was made by a
party in the regular course of business, and that any enlargement, facsimile or
further reproduction of such reproduction shall likewise be admissible in
evidence.

 

SECTION 24. REMOTE ACCESS SERVICES ADDENDUM.

The Custodian and the Fund agree to be bound by the terms of the Remote Access
Services Addendum attached hereto.

 

SECTION 25. SHAREHOLDER COMMUNICATIONS ELECTION.

SEC Rule 14b-2 requires banks which hold securities for the account of customers
to respond to requests by issuers of securities for the names, addresses and
holdings of beneficial owners of securities of that issuer held by the bank
unless the beneficial owner has expressly objected to disclosure of this
information. In order to comply with the rule, the Custodian needs the Fund to
indicate whether it authorizes the Custodian to provide the Fund’s name,
address, and share position to requesting companies whose securities the Fund
owns. If the Fund tells the Custodian “no”, the Custodian will not provide this
information to requesting companies. If the Fund tells the Custodian “yes” or
does not check either “yes” or “no” below, the Custodian is required by the rule
to treat the Fund as consenting to disclosure of this information for all
securities owned by the Fund or any funds or accounts established by the Fund.
For the Fund’s protection, the Rule prohibits the requesting company from using
the Fund’s name and address for any purpose other than corporate communications.
Please indicate below whether the Fund consents or objects by checking one of
the alternatives below.

 

YES  ¨    The Custodian is authorized to release the Fund’s name, address, and
share positions. NO  x    The Custodian is not authorized to release the Fund’s
name, address, and share positions.

[The remainder of this page intentionally left blank.]

 

-22-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this instrument to be
executed in its name and behalf by its duly authorized representative under seal
as of the date first above-written.

 

THL CREDIT, INC. By:  

/s/ Terrence W. Olson

  Terrence W. Olson   Chief Financial Officer STATE STREET BANK AND TRUST
COMPANY By:  

/s/ Joseph C. Antonellis

  Joseph C. Antonellis   Vice Chairman

Custodian Agreement Signature Page



--------------------------------------------------------------------------------

  

STATE STREET

GLOBAL CUSTODY NETWORK

SUBCUSTODIANS

   SCHEDULE A

 

Market

  

Subcustodian

Argentina    Citibank, N.A. Australia   

The Hongkong and Shanghai Banking Corporation Limited

Citigroup Pty. Limited

Austria    UniCredit Bank Austria AG Bahrain   

HSBC Bank Middle East Limited

(as delegate of The Hongkong and Shanghai Banking Corporation Limited)

Bangladesh    Standard Chartered Bank Belgium    Deutsche Bank AG, Netherlands
(operating through its Amsterdam branch with support from its Brussels branch)
Benin    via Société Générale de Banques en Côte d’Ivoire, Abidjan, Ivory Coast
Bermuda    Bank of Bermuda Limited Botswana    Barclays Bank of Botswana Limited
Brazil    Citibank, N.A. Bulgaria   

ING Bank N.V.

UniCredit Bulbank AD

Burkina Faso    via Société Générale de Banques en Côte d’Ivoire, Abidjan, Ivory
Coast Canada    State Street Trust Company Canada Chile    Banco Itaú Chile
People’s Republic of China   

HSBC Bank (China) Company Limited

(as delegate of The Hongkong and Shanghai Banking Corporation Limited)

Colombia    Cititrust Colombia S.A. Sociedad Fiduciaria Costa Rica    Banco BCT
S.A. Croatia   

Privredna Banka Zagreb d.d.

Zagrebacka Banka d.d.

Cyprus    BNP Paribas Securities Services, S.A., Greece (operating through its
Athens branch) Czech Republic   

Československá obchodní banka, a.s.

UniCredit Bank Czech Republic a.s.

 

As of 04/08/10

-1-



--------------------------------------------------------------------------------

  

STATE STREET

GLOBAL CUSTODY NETWORK

SUBCUSTODIANS

   SCHEDULE A

 

Market

  

Subcustodian

Denmark    Skandinaviska Enskilda Banken AB, Sweden (operating through its
Copenhagen branch) Ecuador    Banco de la Producción S.A. PRODUBANCO Egypt   
HSBC Bank Egypt S.A.E.    (as delegate of The Hongkong and Shanghai Banking
Corporation Limited) Estonia    AS SEB Pank Finland    Skandinaviska Enskilda
Banken AB, Sweden (operating through its Helsinki branch) France    Deutsche
Bank AG, Netherlands (operating through its Amsterdam branch with support from
its Paris branch) Germany    Deutsche Bank AG Ghana    Barclays Bank of Ghana
Limited Greece    BNP Paribas Securities Services, S.A. Guinea-Bissau    via
Société Générale de Banques en Côte d’Ivoire, Abidjan, Ivory Coast Hong Kong   
Standard Chartered Bank (Hong Kong) Limited Hungary    UniCredit Bank Hungary
Zrt. Iceland    NBI hf. India   

Deutsche Bank AG

The Hongkong and Shanghai Banking Corporation Limited

Indonesia    Deutsche Bank AG Ireland    Bank of Ireland Israel    Bank Hapoalim
B.M. Italy    Deutsche Bank S.p.A. Ivory Coast    Société Générale de Banques en
Côte d’Ivoire Jamaica    Bank of Nova Scotia Jamaica Limited Japan    Mizuho
Corporate Bank Limited    The Hongkong and Shanghai Banking Corporation Limited
Jordan    HSBC Bank Middle East Limited    (as delegate of The Hongkong and
Shanghai Banking Corporation Limited)

 

As of 04/08/10

-2-



--------------------------------------------------------------------------------

  

STATE STREET

GLOBAL CUSTODY NETWORK

SUBCUSTODIANS

   SCHEDULE A

 

Market

  

Subcustodian

Kazakhstan   

SB HSBC Bank Kazakhstan JSC

(as delegate of The Hongkong and Shanghai Banking Corporation Limited)

Kenya    Barclays Bank of Kenya Limited Republic of Korea   

Deutsche Bank AG

The Hongkong and Shanghai Banking Corporation Limited

Kuwait   

HSBC Bank Middle East Limited

(as delegate of The Hongkong and Shanghai Banking Corporation Limited)

Latvia    AS SEB Banka Lebanon    HSBC Bank Middle East Limited    (as delegate
of The Hongkong and Shanghai Banking Corporation Limited) Lithuania    AB SEB
Bankas Malaysia    Standard Chartered Bank Malaysia Berhad Mali    via Société
Générale de Banques en Côte d’Ivoire, Abidjan, Ivory Coast Malta    The Hongkong
and Shanghai Banking Corporation Limited Mauritius    The Hongkong and Shanghai
Banking Corporation Limited Mexico    Banco Nacional de México S.A. Morocco   
Citibank Maghreb Namibia    Standard Bank Namibia Limited Netherlands   
Deutsche Bank AG New Zealand    The Hongkong and Shanghai Banking Corporation
Limited Niger    via Société Générale de Banques en Côte d’Ivoire, Abidjan,
Ivory Coast Nigeria    Stanbic IBTC Bank Plc. Norway    Skandinaviska Enskilda
Banken AB, Sweden (operating through its Oslo branch) Oman    HSBC Bank Middle
East Limited    (as delegate of The Hongkong and Shanghai Banking Corporation
Limited) Pakistan    Deutsche Bank AG

 

As of 04/08/10

-3-



--------------------------------------------------------------------------------

  

STATE STREET

GLOBAL CUSTODY NETWORK

SUBCUSTODIANS

   SCHEDULE A

 

Market

  

Subcustodian

Palestine    HSBC Bank Middle East Limited    (as delegate of The Hongkong and
Shanghai Banking Corporation Limited) Peru    Citibank del Perú, S.A.
Philippines    Standard Chartered Bank Poland    Bank Handlowy w Warszawie S.A.
Portugal    Deutsche Bank AG, Netherlands (operating through its Amsterdam
branch with support from its Paris branch)    BNP Paribas Securities Services,
S.A. Puerto Rico    Citibank N.A. Qatar    HSBC Bank Middle East Limited    (as
delegate of The Hongkong and Shanghai Banking Corporation Limited) Romania   
ING Bank N.V.    UniCredit Tiriac Bank S.A. Russia    ING Bank (Eurasia) ZAO
Saudi Arabia    Saudi British Bank    (as delegate of The Hongkong and Shanghai
Banking Corporation Limited) Senegal    via Société Générale de Banques en Côte
d’Ivoire, Abidjan, Ivory Coast Serbia    UniCredit Bank Serbia JSC Singapore   
Citibank N.A.    United Overseas Bank Limited Slovak Republic    Československá
obchodna banka, a.s.    UniCredit Bank Slovakia a.s. Slovenia    UniCredit Banka
Slovenija d.d. South Africa    Nedbank Limited    Standard Bank of South Africa
Limited Spain    Deutsche Bank S.A.E. Sri Lanka    The Hongkong and Shanghai
Banking Corporation Limited Swaziland    Standard Bank Swaziland Limited Sweden
   Skandinaviska Enskilda Banken AB

 

As of 04/08/10

-4-



--------------------------------------------------------------------------------

  

STATE STREET

GLOBAL CUSTODY NETWORK

SUBCUSTODIANS

   SCHEDULE A

 

Market

  

Subcustodian

Switzerland    UBS AG    Credit Suisse AG Taiwan - R.O.C.    Deutsche Bank AG   
Standard Chartered Bank (Taiwan) Limited Thailand    Standard Chartered Bank
(Thai) Public Company Limited Togo    via Société Générale de Banques en Côte
d’Ivoire, Abidjan, Ivory Coast Trinidad & Tobago    Republic Bank Limited
Tunisia    Banque Internationale Arabe de Tunisie Turkey    Citibank, A.S.
Uganda    Barclays Bank of Uganda Limited Ukraine    ING Bank Ukraine

United Arab Emirates –

Dubai Financial Market

  

HSBC Bank Middle East Limited

(as delegate of The Hongkong and Shanghai Banking Corporation Limited)

United Arab Emirates –

Dubai International

Financial Center

  

HSBC Bank Middle East Limited

(as delegate of The Hongkong and Shanghai Banking Corporation Limited)

United Arab Emirates –

Abu Dhabi

  

HSBC Bank Middle East Limited

(as delegate of The Hongkong and Shanghai Banking Corporation Limited)

United Kingdom    State Street Bank and Trust Company, United Kingdom branch
Uruguay    Banco Itaú Uruguay S.A. Venezuela    Citibank, N.A. Vietnam    HSBC
Bank (Vietnam) Limited Zambia    Barclays Bank of Zambia Plc. Zimbabwe   
Barclays Bank of Zimbabwe Limited

 

As of 04/08/10

-5-



--------------------------------------------------------------------------------

  STATE STREET    SCHEDULE B   GLOBAL CUSTODY NETWORK    DEPOSITORIES OPERATING
IN NETWORK MARKETS

 

Market

  

Depository

Argentina    Caja de Valores S.A. Australia    Austraclear Limited Austria   
Oesterreichische Kontrollbank AG (Wertpapiersammelbank Division) Bahrain   
Clearing, Settlement, and Depository System of the Bahrain Stock Exchange
Bangladesh    Central Depository Bangladesh Limited Belgium    National Bank of
Belgium    Euroclear Belgium Benin    Dépositaire Central – Banque de Règlement
Bermuda    Bermuda Securities Depository Botswana    Central Securities
Depository Company of Botswana Ltd. Brazil    Central de Custódia e de
Liquidação Financeira de Títulos Privados (CETIP)    Companhia Brasileira de
Liquidação e Custódia    Sistema Especial de Liquidação e de Custódia (SELIC)
Bulgaria    Bulgarian National Bank    Central Depository AD Burkina Faso   
Dépositaire Central – Banque de Règlement Canada    The Canadian Depository for
Securities Limited Chile    Depósito Central de Valores S.A. People’s Republic
of China   

China Securities Depository and Clearing Corporation Limited, Shanghai Branch

China Securities Depository and Clearing Corporation Limited, Shenzhen Branch

Colombia    Depósito Central de Valores    Depósito Centralizado de Valores de
Colombia S.A. (DECEVAL) Costa Rica    Central de Valores S.A. Croatia   
Sredisnje klirinsko depozitarno drustvo d.d. Cyprus    Central Depository and
Central Registry Czech Republic    Czech National Bank    Středisko cenných
papíru - Ceská republika Denmark    VP Securities A/S

 

As of 04/08/10

-1-



--------------------------------------------------------------------------------

  STATE STREET    SCHEDULE B   GLOBAL CUSTODY NETWORK    DEPOSITORIES OPERATING
IN NETWORK MARKETS

 

Market

  

Depository

Egypt    Misr for Central Clearing, Depository and Registry S.A.E.    Central
Bank of Egypt Estonia    AS Eesti Väärtpaberikeskus Finland    Euroclear Finland
France    Euroclear France Germany    Clearstream Banking AG, Frankfurt Ghana   
GSE Securities Depository Company Ltd.    Bank of Ghana Greece    Kentriko
Apothetirio Aksion, a department of Hellenic Exchanges S.A. Holding    Bank of
Greece, System for Monitoring Transactions in Securities in Book-Entry Form
Guinea-Bissau    Dépositaire Central – Banque de Règlement Hong Kong    Central
Moneymarkets Unit    Hong Kong Securities Clearing Company Limited Hungary   
Központi Elszámolóház és Értéktár (Budapesti) Zrt. (KELER) Iceland    Icelandic
Securities Depository Limited India    Central Depository Services (India)
Limited    National Securities Depository Limited    Reserve Bank of India
Indonesia    Bank Indonesia    PT Kustodian Sentral Efek Indonesia Israel    Tel
Aviv Stock Exchange Clearing House Ltd. (TASE Clearing House) Italy    Monte
Titoli S.p.A. Ivory Coast    Dépositaire Central – Banque de Règlement Jamaica
   Jamaica Central Securities Depository Japan    Bank of Japan – Net System   
Japan Securities Depository Center (JASDEC) Incorporated Jordan    Securities
Depository Center Kazakhstan    Central Securities Depository

 

As of 04/08/10

-2-



--------------------------------------------------------------------------------

  STATE STREET    SCHEDULE B   GLOBAL CUSTODY NETWORK    DEPOSITORIES OPERATING
IN NETWORK MARKETS

 

Market

  

Depository

Kenya    Central Depository and Settlement Corporation Limited    Central Bank
of Kenya Republic of Korea    Korea Securities Depository Kuwait    Kuwait
Clearing Company Latvia    Latvian Central Depository Lebanon    Banque du Liban
  

Custodian and Clearing Center of Financial Instruments

for Lebanon and the Middle East (Midclear) S.A.L.

Lithuania    Central Securities Depository of Lithuania Malaysia    Bank Negara
Malaysia    Bursa Malaysia Depository Sdn. Bhd. Mali    Dépositaire Central –
Banque de Règlement Malta    Central Securities Depository of the Malta Stock
Exchange Mauritius    Bank of Mauritius    Central Depository and Settlement Co.
Ltd. Mexico    S.D. Indeval, S.A. de C.V. Morocco    Maroclear Namibia    Bank
of Namibia Netherlands    Euroclear Nederland New Zealand    New Zealand Central
Securities Depository Limited Niger    Dépositaire Central – Banque de Règlement
Nigeria    Central Securities Clearing System Limited Norway   
Verdipapirsentralen Oman    Muscat Depository & Securities Registration Company,
SAOC Pakistan    Central Depository Company of Pakistan Limited    State Bank of
Pakistan Palestine    Clearing, Depository and Settlement system, a department
of the Palestine Securities Exchange

 

As of 04/08/10

-3-



--------------------------------------------------------------------------------

  

STATE STREET

GLOBAL CUSTODY NETWORK

DEPOSITORIES OPERATING IN NETWORK MARKETS

   SCHEDULE B

 

Market

  

Depository

Peru    CAVALI S.A. Institución de Compensación y Liquidación de Valores
Philippines   

Philippine Depository & Trust Corporation

Registry of Scripless Securities (ROSS) of the Bureau of Treasury

Poland   

Rejestr Papierów Warto ciowych

Krajowy Depozyt Papierów Wartos´ciowych, S.A.

Portugal   

INTERBOLSA - Sociedad Gestora de Sistemas

de Liquidação e de Sistemas Centralizados de Valores Mobiliários, S.A.

Qatar    Central Clearing and Registration (CCR), a department of the Qatar
Exchange Romania   

S.C. Depozitarul Central S.A.

National Bank of Romania

Russia   

Vneshtorgbank, Bank for Foreign Trade of the Russian Federation

National Depository Center

Saudi Arabia   

Tadawul Central Securities Depository

Saudi Arabian Monetary Agency

Senegal    Dépositaire Central – Banque de Règlement Serbia    Central
Registrar, Depository and Clearinghouse Singapore   

The Central Depository (Pte) Limited

Monetary Authority of Singapore

Slovak Republic    Centralny depozitar cenných papierov SR, a.s. Slovenia    KDD
- Centralna klirinsko depotna druzba d.d. South Africa    Strate Ltd. Spain   
IBERCLEAR Sri Lanka   

Central Bank of Sri Lanka

Central Depository System (Pvt) Limited

Sweden    Euroclear Sweden Switzerland    SIX SIS AG Taiwan - R.O.C.   

Taiwan Depository and Clearing Corporation

Central Bank of China

Thailand    Thailand Securities Depository Company Limited

 

As of 04/08/10

-4-



--------------------------------------------------------------------------------

  

STATE STREET

GLOBAL CUSTODY NETWORK

DEPOSITORIES OPERATING IN NETWORK MARKETS

   SCHEDULE B

 

Market

  

Depository

Togo    Dépositaire Central – Banque de Règlement Trinidad and Tobago   

Central Bank of Trinidad and Tobago

Trinidad and Tobago Central Depository Limited

Tunisia   

Société Tunisienne Interprofessionelle pour la

Compensation et le Dépôts des Valeurs Mobilières (STICODEVAM)

Turkey   

Central Bank of Turkey

Central Registry Agency

Uganda    Bank of Uganda Ukraine   

All-Ukrainian Securities Depository

National Bank of Ukraine

United Arab Emirates - Dubai Financial Market    Clearing and Depository System,
a department of the Dubai Financial Market United Arab Emirates - Dubai
International Financial Center    Central Securities Depository, owned and
operated by NASDAQ Dubai Limited United Arab Emirates - Abu Dhabi    Clearing,
Settlement, Depository and Registry department of the Abu Dhabi Securities
Exchange United Kingdom    Euroclear UK & Ireland Limited Uruguay    Banco
Central del Uruguay Venezuela    Banco Central de Venezuela    Caja Venezolana
de Valores Vietnam    Vietnam Securities Depository Zambia   

Bank of Zambia LuSE

Central Shares Depository Limited

TRANSNATIONAL    Euroclear Bank S.A./N.V. Clearstream Banking, S.A.

 

As of 04/08/10

-5-



--------------------------------------------------------------------------------

SCHEDULE C

MARKET INFORMATION

 

Publication/Type of Information

  

Brief Description

(scheduled frequency)     

The Guide to Custody in World Markets

(hardcopy annually and regular website updates)

   An overview of settlement and safekeeping procedures, custody practices and
foreign investor considerations for the markets in which State Street offers
custodial services.

Global Custody Network Review

(annually)

   Information relating to Foreign Sub-Custodians in State Street’s Global
Custody Network. The Review stands as an integral part of the materials that
State Street provides to its U.S. mutual fund clients to assist them in
complying with SEC Rule 17f-5. The Review also gives insight into State Street’s
market expansion and Foreign Sub-Custodian selection processes, as well as the
procedures and controls used to monitor the financial condition and performance
of our Foreign Sub-Custodian banks.

Securities Depository Review

(annually)

   Custody risk analyses of the Foreign Securities Depositories presently
operating in Network markets. This publication is an integral part of the
materials that State Street provides to its U.S. mutual fund clients to meet
informational obligations created by SEC Rule 17f-7.

Global Legal Survey

(annually)

   With respect to each market in which State Street offers custodial services,
opinions relating to whether local law restricts (i) access of a fund’s
independent public accountants to books and records of a Foreign Sub- Custodian
or Foreign Securities System, (ii) a fund’s ability to recover in the event of
bankruptcy or insolvency of a Foreign Sub-Custodian or Foreign Securities
System, (iii) a fund’s ability to recover in the event of a loss by a Foreign
Sub-Custodian or Foreign Securities System, and (iv) the ability of a foreign
investor to convert cash and cash equivalents to U.S. dollars.

Subcustodian Agreements

(annually)

   Copies of the contracts that State Street has entered into with each Foreign
Sub-Custodian that maintains U.S. mutual fund assets in the markets in which
State Street offers custodial services.

Global Market Bulletin

(daily or as necessary)

   Information on changing settlement and custody conditions in markets where
State Street offers custodial services. Includes changes in market and tax
regulations, depository developments, dematerialization information, as well as
other market changes that may impact State Street’s clients.

Foreign Custody Advisories

(as necessary)

   For those markets where State Street offers custodial services that exhibit
special risks or infrastructures impacting custody, State Street issues market
advisories to highlight those unique market factors which might impact our
ability to offer recognized custody service levels.

Material Change Notices

(presently on a quarterly basis or as otherwise necessary)

   Informational letters and accompanying materials confirming State Street’s
foreign custody arrangements, including a summary of material changes with
Foreign Sub-Custodians that have occurred during the previous quarter. The
notices also identify any material changes in the custodial risks associated
with maintaining assets with Foreign Securities Depositories.



--------------------------------------------------------------------------------

  FUNDS TRANSFER ADDENDUM   LOGO [g42961ex10_4pgs35-39.jpg]

OPERATING GUIDELINES

1. OBLIGATION OF THE SENDER: State Street is authorized to promptly debit
Client’s account(s) upon the receipt of a payment order in compliance with the
selected Security Procedure chosen for funds transfer and in the amount of money
that State Street has been instructed to transfer. State Street shall execute
payment orders in compliance with the Security Procedure and with the Client’s
instructions on the execution date provided that such payment order is received
by the customary deadline for processing such a request, unless the payment
order specifies a later time. All payment orders and communications received
after this time will be deemed to have been received on the next business day.

2. SECURITY PROCEDURE: The Client acknowledges that the Security Procedure it
has designated on the Selection Form was selected by the Client from Security
Procedures offered by State Street. The Client agrees that the Security
Procedures are reasonable and adequate for its wire transfer transactions and
agrees to be bound by any payment orders, amendments and cancellations, whether
or not authorized, issued in its name and accepted by State Street after being
confirmed by any of the selected Security Procedures. The Client also agrees to
be bound by any other valid and authorized payment order accepted by State
Street. The Client shall restrict access to confidential information relating to
the Security Procedure to authorized persons as communicated in writing to State
Street. The Client must notify State Street immediately if it has reason to
believe unauthorized persons may have obtained access to such information or of
any change in the Client’s authorized personnel. State Street shall verify the
authenticity of all instructions according to the Security Procedure.

3. ACCOUNT NUMBERS: State Street shall process all payment orders on the basis
of the account number contained in the payment order. In the event of a
discrepancy between any name indicated on the payment order and the account
number, the account number shall take precedence and govern. Financial
institutions that receive payment orders initiated by State Street at the
instruction of the Client may also process payment orders on the basis of
account numbers, regardless of any name included in the payment order. State
Street will also rely on any financial institution identification numbers
included in any payment order, regardless of any financial institution name
included in the payment order.

4. REJECTION: State Street reserves the right to decline to process or delay the
processing of a payment order which (a) is in excess of the collected balance in
the account to be charged at the time of State Street’s receipt of such payment
order; (b) if initiating such payment order would cause State Street, in State
Street’s sole judgment, to exceed any volume, aggregate dollar, network, time,
credit or similar limits upon wire transfers which are applicable to State
Street; or (c) if State Street, in good faith, is unable to satisfy itself that
the transaction has been properly authorized.

5. CANCELLATION OR AMENDMENT: State Street shall use reasonable efforts to act
on all authorized requests to cancel or amend payment orders received in
compliance with the Security Procedure provided that such requests are received
in a timely manner affording State Street reasonable opportunity to act.
However, State Street assumes no liability if the request for amendment or
cancellation cannot be satisfied.

6. ERRORS: State Street shall assume no responsibility for failure to detect any
erroneous payment order provided that State Street complies with the payment
order instructions as received and State Street complies with the Security
Procedure. The Security Procedure is established for the purpose of
authenticating payment orders only and not for the detection of errors in
payment orders.

7. INTEREST AND LIABILITY LIMITS: State Street shall assume no responsibility
for lost interest with respect to the refundable amount of any unauthorized
payment order, unless State Street is notified of the unauthorized payment order
within thirty (30) days of notification by State Street of the acceptance of
such payment order. In no event shall State Street be liable for special,
indirect or consequential damages, even if advised of the possibility of such
damages and even for failure to execute a payment order.

8. AUTOMATED CLEARING HOUSE (“ACH”) CREDIT ENTRIES/PROVISIONAL PAYMENTS: When a
Client initiates or receives ACH credit and debit entries pursuant to these
Guidelines and the rules of the National Automated Clearing House Association
and the New England Clearing House Association, State Street will act as an
Originating Depository Financial Institution and/or Receiving Depository
Institution, as the case may be, with respect to such entries. Credits given by
State Street with respect to an ACH credit entry are provisional until State
Street receives final settlement for such entry from the Federal Reserve Bank.
If State Street does not receive such final settlement, the Client agrees that
State Street shall receive a refund of the amount credited to the Client in
connection with such entry, and the party making payment to the Client via such
entry shall not be deemed to have paid the amount of the entry.

9. CONFIRMATION STATEMENTS: Confirmation of State Street’s execution of payment
orders shall ordinarily be provided within 24 hours. Notice may be delivered
through State Street’s proprietary information systems, such as, but not limited
to Horizon and GlobalQuest®, account statements, advices, or by facsimile or
callback. The Client must report any objections to the execution of a payment
order within 30 days.



--------------------------------------------------------------------------------

  FUNDS TRANSFER ADDENDUM   LOGO [g42961ex10_4pgs35-39.jpg]

 

10. LIABILITY ON FOREIGN ACCOUNTS: State Street shall not be required to repay
any deposit made at a non-U.S. branch of State Street, or any deposit made with
State Street and denominated in a non-U.S. dollar currency, if repayment of such
deposit or the use of assets denominated in the non-U.S. dollar currency is
prevented, prohibited or otherwise blocked due to: (a) an act of war,
insurrection or civil strife; (b) any action by a non-U.S. government or
instrumentality or authority asserting governmental, military or police power of
any kind, whether such authority be recognized as a defacto or a dejure
government, or by any entity, political or revolutionary movement or otherwise
that usurps, supervenes or otherwise materially impairs the normal operation of
civil authority; or(c) the closure of a non-U.S. branch of State Street in order
to prevent, in the reasonable judgment of State Street, harm to the employees or
property of State Street. The obligation to repay any such deposit shall not be
transferred to and may not be enforced against any other branch of State Street.

The foregoing provisions constitute the disclosure required by Massachusetts
General Laws, Chapter 167D, Section 36.

While State Street is not obligated to repay any deposit made at a non-U.S.
branch or any deposit denominated in a non-U.S. currency during the period in
which its repayment has been prevented, prohibited or otherwise blocked, State
Street will repay such deposit when and if all circumstances preventing,
prohibiting or otherwise blocking repayment cease to exist.

11. MISCELLANEOUS: State Street and the Client agree to cooperate to attempt to
recover any funds erroneously paid to the wrong party or parties, regardless of
any fault of State Street or the Client, but the party responsible for the
erroneous payment shall bear all costs and expenses incurred in trying to effect
such recovery. These Guidelines may not be amended except by a written agreement
signed by the parties.



--------------------------------------------------------------------------------

  FUNDS TRANSFER ADDENDUM   LOGO [g42961ex10_4pgs35-39.jpg]

 

Security Procedure(s) Selection Form

Please select one or more of the funds transfer security procedures indicated
below.

¨SWIFT

SWIFT (Society for Worldwide Interbank Financial Telecommunication) is a
cooperative society owned and operated by member financial institutions that
provides telecommunication services for its membership. Participation is limited
to securities brokers and dealers, clearing and depository institutions,
recognized exchanges for securities, and investment management institutions.
SWIFT provides a number of security features through encryption and
authentication to protect against unauthorized access, loss or wrong delivery of
messages, transmission errors, loss of confidentiality and fraudulent changes to
messages. SWIFT is considered to be one of the most secure and efficient
networks for the delivery of funds transfer instructions.

Selection of this security procedure would be most appropriate for existing
SWIFT members.

¨Standing Instructions

Standing Instructions may be used where funds are transferred to a broker on the
Client’s established list of brokers with which it engages in foreign exchange
transactions. Only the date, the currency and the currency amount are variable.
In order to establish this procedure, State Street will send to the Client a
list of the brokers that State Street has determined are used by the Client. The
Client will confirm the list in writing, and State Street will verify the
written confirmation by telephone. Standing Instructions will be subject to a
mutually agreed upon limit. If the payment order exceeds the established limit,
the Standing Instruction will be confirmed by telephone prior to execution.

¨Remote Batch Transmission

Wire transfer instructions are delivered via Computer-to-Computer (CPU-CPU) data
communications between the Client and State Street. Security procedures include
encryption and or the use of a test key by those individuals authorized as
Automated Batch Verifiers.

Clients selecting this option should have an existing facility for completing
CPU-CPU transmissions. This delivery mechanism is typically used for high-volume
business.

¨Global Horizon Interchangesm Funds Transfer Service

Global Horizon Interchange Funds Transfer Service (FTS) is a State Street
proprietary microcomputer-based wire initiation system. FTS enables Clients to
electronically transmit authenticated Fedwire, CHIPS or internal book transfer
instructions to State Street.

This delivery mechanism is most appropriate for Clients with a low-to-medium
number of transactions (5-75 per day), allowing Clients to enter, batch, and
review wire transfer instructions on their PC prior to release to State Street.

¨Telephone Confirmation (Callback)

Telephone confirmation will be used to verify all non-repetitive funds transfer
instructions received via untested facsimile or phone. This procedure requires
Clients to designate individuals as authorized initiators and authorized
verifiers. State Street will verify that the instruction contains the signature
of an authorized person and prior to execution, will contact someone other than
the originator at the Client’s location to authenticate the instruction.

Selection of this alternative is appropriate for Clients who do not have the
capability to use other security procedures.

¨Repetitive Wires

For situations where funds are transferred periodically (minimum of one
instruction per calendar quarter) from an existing authorized account to the
same payee (destination bank and account number) and only the date and currency
amount are variable, a repetitive wire may be implemented. Repetitive wires will
be subject to a mutually agreed upon limit. If the payment order exceeds the
established limit, the instruction will be confirmed by telephone prior to
execution. Telephone confirmation is used to establish this process. Repetitive
wire instructions must be reconfirmed annually.

This alternative is recommended whenever funds are frequently transferred
between the same two accounts.

¨Transfers Initiated by Facsimile

The Client faxes wire transfer instructions directly to State Street Mutual Fund
Services. Standard security procedure requires the use of a random number test
key for all transfers. Every six months the Client receives test key logs from
State Street. The test key contains alpha-numeric characters, which the Client
puts on each document faxed to State Street. This procedure ensures all wire
instructions received via fax are authorized by the Client.

We provide this option for Clients who wish to batch wire instructions and
transmit these as a group to State Street Mutual Fund Services once or several
times a day.



--------------------------------------------------------------------------------

  FUNDS TRANSFER ADDENDUM   LOGO [g42961ex10_4pgs35-39.jpg]

 

¨Instruct

Instruct is a State Street web-based application designed to provide
internet-enabled remote access that allows for the capturing, verification and
processing of various instruction types, including securities, cash and foreign
exchange transactions. Instruct is designed using industry standard formats to
facilitate straight-through processing. Instruct provides a number of security
features through user entitlements, industry standard encryption protocols,
digital security certificates and multiple tiers of user authentication
requirements.

¨Secure Transport

Secure Transport is a file transfer application based upon the Secure File
Transfer Protocol standard that is designed to enable State Street clients/
investment managers to send file based transfer and transaction instructions
over the internet. Secure Transport features multi-factor authenticators such as
SecurID and digital certificates, and incorporates industry-standard encryption
protocols.

¨Automated Clearing House (ACH)

State Street receives an automated transmission or a magnetic tape from a Client
for the initiation of payment (credit) or collection (debit) transactions
through the ACH network. The transactions contained on each transmission or tape
must be authenticated by the Client. Clients using ACH must select one or more
of the following delivery options:

¨Global Horizon Interchange Automated Clearing House Service

Transactions are created on a microcomputer, assembled into batches and
delivered to State Street via fully authenticated electronic transmissions in
standard NACHA formats.

¨Transmission from Client PC to State Street Mainframe with Telephone Callback

¨Transmission from Client Mainframe to State Street Mainframe with Telephone
Callback

¨Transmission from DST Systems to State Street Mainframe with Encryption

¨Magnetic Tape Delivered to State Street with Telephone Callback

State Street is hereby instructed to accept funds transfer instructions only via
the delivery methods and security procedures indicated. The selected delivery
methods and security procedure(s) will be effective                      for
payment orders initiated by our organization.

Key Contact Information

Whom shall we contact to implement your selection(s)?

 

CLIENT OPERATIONS CONTACT

    

ALTERNATE CONTACT

    

 

    

 

  

Name

    

Name

  

 

    

 

  

Address

    

Address

  

 

    

 

  

City/State/Zip Code

    

City/State/Zip Code

  

 

    

 

  

Telephone Number

    

Telephone Number

  

 

    

 

  

Facsimile Number

    

Facsimile Number

  

 

       

SWIFT Number

       

 

       

Telex Number

       



--------------------------------------------------------------------------------

  FUNDS TRANSFER ADDENDUM   LOGO [g42961ex10_4pgs35-39.jpg]

 

INSTRUCTION(S)

TELEPHONE CONFIRMATION

 

Fund _______________________________________________    Investment Adviser
___________________________________   

Authorized Initiators

Please Type or Print

Please provide a listing of Fund officers or other individuals who are currently
authorized to INITIATE wire transfer instructions to State Street:

 

NAME

  

TITLE (Specify whether position is with
Fund or Investment Adviser)

  

SPECIMEN SIGNATURE

 

  

 

  

 

 

  

 

  

 

 

  

 

  

 

 

  

 

  

 

 

  

 

  

 

Authorized Verifiers

Please Type or Print

Please provide a listing of Fund officers or other individuals who will be
CALLED BACK to verify the initiation of repetitive wires of $10 million or more
and all non-repetitive wire instructions:

 

NAME

  

CALLBACK PHONE NUMBER

  

DOLLAR LIMITATION (IF ANY)

 

  

 

  

 

 

  

 

  

 

 

  

 

  

 

 

  

 

  

 

 

  

 

  

 



--------------------------------------------------------------------------------

REMOTE ACCESS SERVICES ADDENDUM TO CUSTODIAN CONTRACT

ADDENDUM to that certain Custodian Agreement dated as of April 19, 2010 (the
“Custodian Agreement”) between THL Credit, Inc. (the “Customer”) and State
Street Bank and Trust Company, including its subsidiaries and affiliates (“State
Street”).

State Street has developed and/or utilizes proprietary or third-party accounting
and other systems in conjunction with the services that State Street provides to
the Customer. In this regard, State Street maintains certain information in
databases under its ownership and/or control that it makes available to its
customers (the “Remote Access Services”).

The Services

State Street agrees to provide the Customer, and its designated investment
advisors, consultants or other third parties who agree to abide by the terms of
this Addendum (“Authorized Designees”) with access to State Street proprietary
and third-party systems as may be offered by State Street from time to time
(each, a “System”) on a remote basis.

Security Procedures

The Customer agrees to comply, and to cause its Authorized Designees to comply,
with remote access operating standards and procedures and with user
identification or other password control requirements and other security devices
and procedures as may be issued or required from time to time by State Street or
its third-party vendors for use of the System and access to the Remote Access
Services. The Customer is responsible for any use and/or misuse of the System
and Remote Access Services by its Authorized Designees. The Customer agrees to
advise State Street immediately in the event that it learns or has reason to
believe that any person to whom it has given access to the System or the Remote
Access Services has violated or intends to violate the terms of this Addendum
and the Customer will cooperate with State Street in seeking injunctive or other
equitable relief. The Customer agrees to discontinue use of the System and
Remote Access Services, if requested, for any security reasons cited by State
Street and State Street may restrict access of the System and Remote Access
Services by the Customer or any Authorized Designee for security reasons or
noncompliance with the terms of this Addendum at any time.

Fees

Fees and charges for the use of the System and the Remote Access Services and
related payment terms shall be as set forth in the fee schedule in effect from
time to time between the parties. The Customer shall be responsible for any
tariffs, duties or taxes imposed or levied by any government or governmental
agency by reason of the transactions contemplated by this Addendum, including,
without limitation, federal, state and local taxes, use, value added and
personal property taxes (other than income, franchise or similar taxes which may
be imposed or assessed against State Street). Any claimed exemption from such
tariffs, duties or taxes shall be supported by proper documentary evidence
delivered to State Street.

Proprietary Information/Injunctive Relief

The System and Remote Access Services described herein and the databases,
computer programs, screen formats, report formats, interactive design
techniques, formulae, processes, systems, software, knowhow, algorithms,
programs, training aids, printed materials, methods, books, records, files,
documentation and other information made available to the Customer by State
Street as part of the Remote Access Services and through the use of the System
and all copyrights, patents, trade secrets and other proprietary and

 

i



--------------------------------------------------------------------------------

intellectual property rights of State Street and third-party vendors related
thereto are the exclusive, valuable and confidential proprietary property of
State Street and its relevant licensors and third-party vendors (the
“Proprietary Information”). The Customer agrees on behalf of itself and its
Authorized Designees to keep the Proprietary Information confidential and to
limit access to its employees and Authorized Designees (under a similar duty of
confidentiality) who require access to the System for the purposes intended. The
foregoing shall not apply to Proprietary Information in the public domain or
required by law to be made public.

The Customer agrees to use the Remote Access Services only in connection with
the proper purposes of this Addendum. The Customer will not, and will cause its
employees and Authorized Designees not to, (i) permit any third party to use the
System or the Remote Access Services, (ii) sell, rent, license or otherwise use
the System or the Remote Access Services in the operation of a service bureau or
for any purpose other than as expressly authorized under this Addendum,
(iii) use the System or the Remote Access Services for any fund, trust or other
investment vehicle without the prior written consent of State Street, or
(iv) allow or cause any information transmitted from State Street’s databases,
including data from third-party sources, available through use of the System or
the Remote Access Services, to be published, redistributed or retransmitted for
other than use for or on behalf of the Customer, as State Street’s customer.

The Customer agrees that neither it nor its Authorized Designees will modify the
System in any way; enhance, copy or otherwise create derivative works based upon
the System; nor will the Customer or Customer’s Authorized Designees reverse
engineer, decompile or otherwise attempt to secure the source code for all or
any part of the System.

The Customer acknowledges that the disclosure of any Proprietary Information, or
of any information which at law or equity ought to remain confidential, will
immediately give rise to continuing irreparable injury to State Street or its
third-party licensors and vendors inadequately compensable in damages at law and
that State Street shall be entitled to obtain immediate injunctive relief
against the breach or threatened breach of any of the foregoing undertakings, in
addition to any other legal remedies which may be available.

Limited Warranties

State Street represents and warrants that it is the owner of and/or has the
right to grant access to the System and to provide the Remote Access Services
contemplated herein. Because of the nature of computer information technology,
including but not limited to the use of the Internet, and the necessity of
relying upon third-party sources, and data and pricing information obtained from
third parties, the System and Remote Access Services are provided “AS IS”
without warranty express or implied including as to availability of the System,
and the Customer and its Authorized Designees shall be solely responsible for
the use of the System and Remote Access Services and investment decisions,
results obtained, regulatory reports and statements produced using the Remote
Access Services. State Street and its relevant licensors and third-party vendors
will not be liable to the Customer or its Authorized Designees for any direct or
indirect, special, incidental, punitive or consequential damages arising out of
or in any way connected with the System or the Remote Access Services, nor shall
any party be responsible for delays or nonperformance under this Addendum
arising out of any cause or event beyond such party’s control.

EXCEPT AS EXPRESSLY SET FORTH IN THIS ADDENDUM, STATE STREET, FOR ITSELF AND ITS
RELEVANT LICENSORS AND THIRD-PARTY VENDORS EXPRESSLY DISCLAIMS ANY AND ALL
WARRANTIES CONCERNING THE SYSTEM AND THE SERVICES TO BE RENDERED HEREUNDER,
WHETHER EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION ANY WARRANTY OF
MERCHANTIBILITY OR FITNESS FOR A PARTICULAR PURPOSE.

 

ii



--------------------------------------------------------------------------------

Infringement

State Street will defend or, at its option, settle any claim or action brought
against the Customer to the extent that it is based upon an assertion that
access to or use of State Street proprietary systems by the Customer under this
Addendum constitutes direct infringement of any United States patent or
copyright or misappropriation of a trade secret, provided that the Customer
notifies State Street promptly in writing of any such claim or proceeding,
cooperates with State Street in the defense of such claim or proceeding and
allows State Street sole control over such claim or proceeding. Should the State
Street proprietary system or any part thereof become, or in State Street’s
opinion be likely to become, the subject of a claim of infringement or the like
under any applicable patent, copyright or trade secret laws, State Street shall
have the right, at State Street’s sole option, to (i) procure for the Customer
the right to continue using the State Street proprietary system (ii) replace or
modify the State Street proprietary system so that the State Street proprietary
system becomes noninfringing, or (iii) terminate this Addendum without further
obligation. This section constitutes the sole remedy available to the Customer
for the matters described in this section.

Termination

Either party to the Custodian Agreement may terminate this Addendum (i) for any
reason by giving the other party at least one-hundred and eighty (180) days’
prior written notice in the case of notice of termination by State Street to the
Customer or thirty (30) days’ notice in the case of notice from the Customer to
State Street of termination, or (ii) immediately for failure of the other party
to comply with any material term and condition of the Addendum by giving the
other party written notice of termination. This Addendum shall in any event
terminate within ninety (90) days after the termination of any service agreement
applicable to the Customer. The Customer’s use of any third-party System is
contingent upon its compliance with any terms and conditions of use of such
System imposed by such third party and State Street’s continued access to, and
use of, such third-party System. In the event of termination, the Customer will
return to State Street all copies of documentation and other confidential
information in its possession or in the possession of its Authorized Designees
and immediately cease access to the System and Remote Access Services. The
foregoing provisions with respect to confidentiality and infringement will
survive termination for a period of three (3) years.

Miscellaneous

This Addendum constitutes the entire understanding of the parties to the
Custodian Agreement with respect to access to the System and the Remote Access
Services. This Addendum cannot be modified or altered except in a writing duly
executed by each of State Street and the Customer and shall be governed by and
construed in accordance with the laws of the Commonwealth of Massachusetts.

By its execution of the Custodian Agreement, the Customer: (a) confirms to State
Street that it informs all Authorized Designees of the terms of this Addendum;
(b) accepts responsibility for its and its Authorized Designees’ compliance with
the terms of this Addendum; and (c) indemnifies and holds State Street harmless
from and against any and all costs, expenses, losses, damages, charges, counsel
fees, payments and liabilities arising from any failure of the Customer or any
of its Authorized Designees to abide by the terms of this Addendum.

 

iii